Exhibit 10.1
Execution Version
SECURITIES PURCHASE AGREEMENT
     This Securities Purchase Agreement (this “Agreement”) is dated as of
September 23, 2010 by and among Oncothyreon Inc., a Delaware corporation (the
“Company”), and each purchaser identified on the signature pages hereto (each,
including its successors and permitted assigns, a “Purchaser” and collectively,
the “Purchasers”).
RECITALS
          A. The Company and each Purchaser is executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by Section 4(2) of the Securities Act of 1933, as amended (the “Securities
Act”), and Rule 506 of Regulation D (“Regulation D”) as promulgated by the
United States Securities and Exchange Commission (the “Commission”) under the
Securities Act.
          B. Each Purchaser, severally and not jointly, wishes to purchase, and
the Company wishes to sell, upon the terms and conditions stated in this
Agreement, (i) that aggregate number of shares of common stock, par value
$0.0001 per share (the “Common Stock”), of the Company, set forth below such
Purchaser’s name on the signature page of this Agreement (which aggregate amount
for all Purchasers together shall be 4,242,870 shares of Common Stock and shall
be collectively referred to herein as the “Shares”) and (ii) warrants, in
substantially the form attached hereto as Exhibit A (the “Warrants”), to acquire
up to that number of additional shares of Common Stock equal to seventy-five
percent (75%) of the number of Shares purchased by such Purchaser (rounded down
to the nearest whole share) (the shares of Common Stock issuable upon exercise
of or otherwise pursuant to the Warrants collectively are referred to herein as
the “Warrant Shares”).
          C. The Shares, the Warrants and the Warrant Shares collectively are
referred to herein as the “Securities”.
          D. The Company has engaged JMP Securities LLC and ROTH Capital
Partners, LLC as its exclusive placement agents (the “Placement Agents”) for the
offering of the Shares and Warrants on a “best efforts” basis.
          E. Contemporaneously with the execution and delivery of this
Agreement, the parties hereto are executing and delivering a Registration Rights
Agreement, substantially in the form attached hereto as Exhibit B (the
“Registration Rights Agreement”), pursuant to which, among other things, the
Company will agree to provide certain registration rights with respect to the
Shares and the Warrant Shares under the Securities Act and the rules and
regulations promulgated thereunder and applicable state securities laws.
     NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchasers hereby
agree as follows:
ARTICLE I.
DEFINITIONS
     1.1 Definitions. In addition to the terms defined elsewhere in this
Agreement, for all purposes of this Agreement, the following terms shall have
the meanings indicated in this Section 1.1:
          “Acquiring Person” has the meaning set forth in Section 4.6.

 



--------------------------------------------------------------------------------



 



          “Affiliate” means, with respect to any Person, any other Person that,
directly or indirectly through one or more intermediaries, Controls, is
controlled by or is under common control with such Person, as such terms are
used in and construed under Rule 405 under the Securities Act. With respect to a
Purchaser, any investment fund or managed account that is managed on a
discretionary basis by the same investment manager as such Purchaser will be
deemed to be an Affiliate of such Purchaser.
          “Agreement” has the meaning set forth in the Preamble.
          “Board of Directors” means the board of directors of the Company.
          “Business Day” means any day except Saturday, Sunday, any day which is
a federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.
          “Buy-In” has the meaning set forth in Section 4.1(f).
          “Buy-In Price” has the meaning set forth in Section 4.1(f).
          “Closing” means the closing of the purchase and sale of the Shares and
the Warrants pursuant to this Agreement.
          “Closing Bid Price” means, for any security as of any date, (a) the
last reported closing bid price per share of Common Stock for such security on
the Principal Trading Market, as reported by Bloomberg Financial Markets, or,
(b) if the Principal Trading Market begins to operate on an extended hours basis
and does not designate the closing bid price then the last bid price of such
security prior to 4:00 P.M., New York City time, as reported by Bloomberg
Financial Markets, or (c) if the foregoing do not apply, the last closing price
of such security in the over-the-counter market on the electronic bulletin board
for such security as reported by Bloomberg Financial Markets, or (d) if no
closing bid price is reported for such security by Bloomberg Financial Markets,
the average of the bid prices of any market makers for such security as reported
in the “pink sheets” by Pink Sheets LLC. If the Closing Bid Price cannot be
calculated for a security on a particular date on any of the foregoing bases,
the Closing Bid Price of such security on such date shall be the fair market
value as mutually determined by the Company and the holder of such security. If
the Company and such holder are unable to agree upon the fair market value of
such security, then such dispute shall be resolved pursuant to Section 10 of the
Warrants. All such determinations shall be appropriately adjusted for any stock
dividend, stock split, stock combination or other similar transaction during the
applicable calculation period.
          “Closing Date” means the Trading Day when all of the Transaction
Documents have been executed and delivered by the applicable parties thereto,
and all of the conditions set forth in Sections 2.1, 2.2, 5.1 and 5.2 hereof are
satisfied or waived, as the case may be, or such other date as the parties may
agree.
          “Commission” has the meaning set forth in the Recitals.
          “Common Stock” has the meaning set forth in the Recitals, and also
includes any other class of securities into which the Common Stock may hereafter
be reclassified or changed into.
          “Common Stock Equivalents” means any securities of the Company or any
Subsidiary which would entitle the holder thereof to acquire at any time Common
Stock, including, without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or

-2-



--------------------------------------------------------------------------------



 



exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock or other securities that entitle the holder to receive, directly or
indirectly, Common Stock.
          “Company” has the meaning set forth in the Preamble.
          “Company Counsel” means Wilson Sonsini Goodrich & Rosati, P.C. with
offices located at 701 Fifth Avenue, Suite 5100, Seattle, Washington 98104.
          “Company Deliverables” has the meaning set forth in Section 2.2(a).
          “Company’s Knowledge” means with respect to any statement made to the
Company’s Knowledge, that the statement is based upon the actual knowledge of
Robert Kirkman, Julie Eastland, Gary Christianson and Shashi Karan.
          “Control” (including the terms “controlling”, “controlled by” or
“under common control with”) means the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise.
          “Deadline Date” has the meaning set forth in Section 4.1(f).
          “Disclosure Materials” has the meaning set forth in Section 3.1(a).
          “Disclosure Schedules” has the meaning set forth in Section 3.1.
          “DTC” has the meaning set forth in Section 4.1(c).
          “Effective Date” means the date on which the initial Registration
Statement required by Section 2(a) of the Registration Rights Agreement is first
declared effective by the Commission.
          “Environmental Laws” has the meaning set forth in Section 3.1(ff).
          “Escrow Agent” has the meaning set forth in Section 2.1(c).
          “Escrow Amount” has the meaning set forth in Section 2.1(c).
          “Exchange Act” means the Securities Exchange Act of 1934, as amended,
or any successor statute, and the rules and regulations promulgated thereunder.
          “FDA” has the meaning set forth in Section 3.1(t).
          “GAAP” means U.S. generally accepted accounting principles, as applied
by the Company.
          “Governmental Licenses” has the meaning set forth in Section 3.1(t).
          “Indemnified Liabilities” has the meaning set forth in
Section 6.19(a).
          “Indemnitees” has the meaning set forth in Section 6.19(a).
          “Intellectual Property Rights” has the meaning set forth in
Section 3.1(v).

-3-



--------------------------------------------------------------------------------



 



          “Irrevocable Transfer Agent Instructions” means, with respect to the
Company, the Irrevocable Transfer Agent Instructions, in the form of Exhibit E,
executed by the Company and delivered to and acknowledged in writing by the
Transfer Agent.
          “Lien” means any lien, charge, claim, encumbrance, security interest,
right of first refusal, preemptive right or other restrictions of any kind.
          “Lock-Up Agreement” has the meaning set forth in Section 2.2(a)(ix).
          “Material Adverse Effect” means a material adverse effect on the
results of operations, assets, business or financial condition of the Company
and the Subsidiaries, taken as a whole, except that any of the following, either
alone or in combination, shall not be deemed a Material Adverse Effect:
(i) effects caused by changes or circumstances affecting general market
conditions in the U.S. economy or which are generally applicable to the industry
in which the Company operates, provided that such effects are not borne
disproportionately by the Company, (ii) effects resulting from or relating to
the announcement or disclosure of the sale of the Securities or other
transactions contemplated by this Agreement, or (iii) effects caused by any
event, occurrence or condition resulting from or relating to the taking of any
action in accordance with the Transaction Documents.
          “Material Contract” means any contract of the Company that has been
filed or was required to have been filed as an exhibit to the SEC Reports
pursuant to Item 601(b)(4) or Item 601(b)(10) of Regulation S-K.
          “New York Courts” means the state and federal courts sitting in the
Borough of Manhattan, New York.
          “OFAC” has the meaning set forth in Section 3.1(kk).
          “Outside Date” means the fifth Trading Day following the date of this
Agreement.
          “Person” means an individual, corporation, partnership, limited
liability company, trust, business trust, association, joint stock company,
joint venture, sole proprietorship, unincorporated organization, governmental
authority or any other form of entity not specifically listed herein.
          “Placement Agents” has the meaning set forth in the Recitals.
          “Press Release” has the meaning set forth in Section 4.5.
          “Principal Trading Market” means the Trading Market on which the
Common Stock is primarily listed on and quoted for trading, which, as of the
date of this Agreement and the Closing Date, shall be the Nasdaq Global Market.
          “Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.
          “Purchase Price” means $3.50 per unit.
          “Purchaser” or “Purchasers” has the meaning set forth in the Recitals.
          “Purchaser Deliverables” has the meaning set forth in Section 2.2(b).

-4-



--------------------------------------------------------------------------------



 



          “Registration Rights Agreement” has the meaning set forth in the
Recitals.
          “Registration Statement” means a registration statement meeting the
requirements set forth in the Registration Rights Agreement and covering the
resale by the Purchasers of the Registrable Securities (as defined in the
Registration Rights Agreement).
          “Regulation D” has the meaning set forth in the Recitals.
          “Required Approvals” has the meaning set forth in Section 3.1(l).
          “Rule 144” means Rule 144 promulgated by the Commission pursuant to
the Securities Act, as such Rule may be amended from time to time, or any
similar rule or regulation hereafter adopted by the Commission having
substantially the same effect as such Rule.
          “SEC Reports” has the meaning set forth in Section 3.1(a).
          “Secretary’s Certificate” has the meaning set forth in
Section 2.2(a)(vii).
          “Securities” has the meaning set forth in the Recitals.
          “Securities Act” has the meaning set forth in the Recitals.
          “Shares” has the meaning set forth in the Recitals.
          “Short Sales” include, without limitation, (i) all “short sales” as
defined in Rule 200 promulgated under Regulation SHO under the Exchange Act,
whether or not against the box, and all types of direct and indirect stock
pledges, forward sale contracts, options, puts, calls, short sales, swaps, “put
equivalent positions” (as defined in Rule 16a-1(h) under the Exchange Act) and
similar arrangements (including on a total return basis), and (ii) sales and
other transactions through non-U.S. broker dealers or foreign regulated brokers
(but shall not be deemed to include the location and/or reservation of
borrowable shares of Common Stock).
          “Stock Certificate” has the meaning set forth in Section 2.1(c).
          “Subscription Amount” means, with respect to each Purchaser, the
aggregate amount to be paid for the Shares and the related Warrants purchased
hereunder as indicated on such Purchaser’s signature page to this Agreement next
to the heading “Aggregate Purchase Price (Subscription Amount)” in United States
dollars and in immediately available funds.
          “Subsequent Placement” has the meaning set forth in Section 4.10.
          “Subsidiary” means any subsidiary of the Company as set forth on
Exhibit 21.1 to the Company’s Annual Report on Form 10-K for the fiscal year
ended December 31, 2009.
          “Trading Affiliate” has the meaning set forth in Section 3.2(i).
          “Trading Day” means (i) a day on which the Common Stock is listed or
quoted and traded on its Principal Trading Market (other than the OTC Bulletin
Board), or (ii) if the Common Stock is not listed on a Trading Market (other
than the OTC Bulletin Board), a day on which the Common Stock is traded in the
over the counter market, as reported by the OTC Bulletin Board, or (iii) if the
Common Stock is not quoted on any Trading Market, a day on which the Common
Stock is quoted in the over the counter market

-5-



--------------------------------------------------------------------------------



 



as reported in the “pink sheets” by Pink Sheets LLC (or any similar organization
or agency succeeding to its functions of reporting prices); provided, that in
the event that the Common Stock is not listed or quoted as set forth in (i),
(ii) and (iii) hereof, then Trading Day shall mean a Business Day.
          “Trading Market” means whichever of the New York Stock Exchange, the
NYSE Amex, the NASDAQ Global Select Market, the NASDAQ Global Market, the NASDAQ
Capital Market or the OTC Bulletin Board on which the Common Stock is listed or
quoted for trading on the date in question.
          “Transaction Documents” means this Agreement, the schedules and
exhibits attached hereto, the Warrants, the Registration Rights Agreement, and
the Irrevocable Transfer Agent Instructions.
          “Transfer Agent” means Computershare Trust Company, N.A., the current
transfer agent of the Company, with a mailing address of 350 Indiana St.,
Suite 750, Golden, Colorado 80401 and a facsimile number of (303) 262-0603 or
any successor transfer agent for the Company.
          “Treasury” has the meaning set forth in Section 3.2(q).
          “Trigger Date” has the meaning set forth in Section 4.10.
          “Warrants” has the meaning set forth in the Recitals to this
Agreement.
          “Warrant Shares” has the meaning set forth in the Recitals.
ARTICLE II.
PURCHASE AND SALE
     2.1 Closing.
          (a) Amount. Subject to the terms and conditions set forth in this
Agreement, at the Closing, the Company shall issue and sell to each Purchaser,
and each Purchaser shall, severally and not jointly, purchase from the Company,
such number of shares of Common Stock equal to the quotient resulting from
dividing (i) the Subscription Amount for such Purchaser by (ii) the Purchase
Price, rounded down to the nearest whole Share. In addition, each Purchaser
shall receive a Warrant to purchase a number of Warrant Shares equal to
seventy-five percent (75%) of the number of Shares purchased by such Purchaser,
rounded down to the nearest whole Share, as indicated below such Purchaser’s
name on the signature page to this Agreement. The Warrants shall have an
exercise price equal to $4.20 per Warrant Share subject to adjustment as
provided in the Warrants.
          (b) Closing. The Closing of the purchase and sale of the Shares and
Warrants shall take place at the offices of Goodwin Procter LLP, The New York
Times Building, 620 Eighth Avenue, New York, New York on the Closing Date or at
such other locations or remotely by facsimile transmission or other electronic
means as the parties may mutually agree.
          (c) Form of Payment. Except as may otherwise be agreed to among the
Company and one or more of the Purchasers, on or prior to the Closing Date, each
Purchaser shall wire its Subscription Amount, in United States dollars and in
immediately available funds, to a non-interest bearing escrow account
established by the Company and the Placement Agents with JPMorgan Chase Bank,
N.A. (the “Escrow Agent”) as set forth on Exhibit H hereto (the aggregate
amounts received being held in escrow by the Escrow Agent are referred to herein
as the “Escrow Amount”). On the Closing Date, (a) the Company and JMP Securities
LLC (on behalf of itself and ROTH Capital Partners, LLC) shall instruct the
Escrow Agent to deliver, in immediately available funds, the Escrow Amount
constituting the aggregate purchase

-6-



--------------------------------------------------------------------------------



 



price as follows: (1) to the Placement Agents, the fees and reimbursable
expenses payable to the Placement Agents (which fees and expenses shall be set
forth in such instructions), (2) the fees to be paid to the Escrow Agent
pursuant to the Escrow Agreement dated as of the date hereof by and among the
Company, the Escrow Agent and JMP Securities (on behalf of itself and ROTH
Capital Partners, LLC) and (3) the balance of the aggregate purchase price to
the Company, (b) the Company shall irrevocably instruct the Transfer Agent to
deliver to each Purchaser a stock certificate, free and clear of all restrictive
and other legends (except as expressly provided in Section 4.1(b) hereof),
evidencing the number of Shares such Purchaser is purchasing as is set forth on
such Purchaser’s signature page to this Agreement next to the heading “Number of
Shares to be Acquired” (the “Stock Certificate”), within three (3) Trading Days
after the Closing and (c) the Company shall deliver to each Purchaser a Warrant,
free and clear of all restrictive and other legends (except as expressly
provided in Section 4.1(b) hereof), evidencing the number of Warrants such
Purchaser is purchasing as is set forth on such Purchaser’s signature page to
this Agreement next to the heading “Underlying Shares Subject to Warrant”,
within three (3) Trading Days after the Closing.
     2.2 Closing Deliveries. (a) On or prior to the Closing, the Company shall
issue, deliver or cause to be delivered to each Purchaser the following (the
“Company Deliverables”):
               (i) this Agreement, duly executed by the Company;
               (ii) a facsimile copy of the Stock Certificate, free and clear of
all restrictive legends (except as provided in Section 4.1(b) hereof),
evidencing the Shares subscribed for by such Purchaser hereunder, registered in
the name of such Purchaser as set forth on the Stock Certificate Questionnaire
included as Exhibit C-2 hereto, with the original Stock Certificate delivered
within three (3) Trading Days of Closing; provided, however that the receipt of
such facsimile shall be conditioned on the Company receiving a completed Stock
Certificate Questionnaire from such Purchaser no later than one (1) Business Day
prior to the Closing Date.
               (iii) a facsimile copy of the Warrant, executed by the Company
and registered in the name of such Purchaser as set forth on the Stock
Certificate Questionnaire included as Exhibit C-2 hereto, pursuant to which such
Purchaser shall have the right to acquire such number of Warrant Shares equal to
seventy-five percent (75%) of the number of Shares issuable to such Purchaser
pursuant to Section 2.2(a)(ii), rounded down to the nearest whole Share, on the
terms set forth therein, with the original Warrant delivered within three
(3) Trading Days of Closing; provided, however that the receipt of such
facsimile shall be conditioned on the Company receiving a completed Stock
Certificate Questionnaire from such Purchaser no later than one (1) Business Day
prior to the Closing Date.
               (iv) a legal opinion of Company Counsel, dated as of the Closing
Date and in the form attached hereto as Exhibit D, executed by such counsel and
addressed to the Purchasers and the Placement Agents;
               (v) the Registration Rights Agreement, duly executed by the
Company;
               (vi) duly executed instructions to the Transfer Agent instructing
the Transfer Agent to (a) deliver, on an expedited basis, a certificate
evidencing a number of Shares equal to such Purchaser’s Subscription Amount
divided by the Purchase Price, rounded down to the nearest whole Share,
registered in the name of such Purchaser and (b) establish a reserve of shares
of Common Stock to be issued upon the exercise of the Warrants in accordance
with their terms;
               (vii) a certificate of the Secretary of the Company (the
“Secretary’s Certificate”), dated as of the Closing Date, (a) certifying the
resolutions adopted by the Board of Directors of the Company or a duly
authorized committee thereof approving the transactions contemplated by this

-7-



--------------------------------------------------------------------------------



 



Agreement and the other Transaction Documents and the issuance of the
Securities, (b) certifying the current versions of the certificate of
incorporation, as amended, and by-laws of the Company and (c) certifying as to
the signatures and authority of persons signing the Transaction Documents and
related documents on behalf of the Company, in the form attached hereto as
Exhibit F;
               (viii) the Compliance Certificate referred to in Section 5.1(i);
               (ix) a Lock-Up Agreement, substantially in the form of Exhibit I
hereto (the “Lock-Up Agreement”) executed by each person listed on Exhibit J
hereto, and each such Lock-Up Agreement shall be in full force and effect on the
Closing Date;
               (x) a certificate evidencing the good standing of the Company
issued by the Secretary of State of the State of Delaware, as of a date within
three (3) Business Days of the Closing Date;
               (xi) a certificate of existence and authorization issued by the
Secretary of State of the State of Washington, as of a date within three
(3) Business Days of the Closing Date; and
               (xii) a certified copy of the certificate of incorporation, as
certified by the Secretary of State (or comparable office) of Delaware, as of a
date within three (3) Business Days of the Closing Date.
          (b) On or prior to the Closing, each Purchaser shall deliver or cause
to be delivered to the Company the following (the “Purchaser Deliverables”):
               (i) this Agreement, duly executed by such Purchaser;
               (ii) its Subscription Amount, in United States dollars and in
immediately available funds, in the amount set forth below such Purchaser’s name
on the applicable signature page hereto under the heading “Aggregate Purchase
Price (Subscription Amount)” by wire transfer to the Escrow Account, as set
forth on Exhibit H attached hereto;
               (iii) the Registration Rights Agreement, duly executed by such
Purchaser;
               (iv) a fully completed and duly executed Selling Stockholder
Questionnaire in the form attached as Annex B to the Registration Rights
Agreement; and
               (v) a fully completed and duly executed Accredited Investor
Questionnaire, satisfactory to the Company, and Stock Certificate Questionnaire
in the forms attached hereto as Exhibits C-1 and C-2, respectively.
ARTICLE III.
REPRESENTATIONS AND WARRANTIES
     3.1 Representations and Warranties of the Company. Except (i) as set forth
in the schedules delivered herewith (the “Disclosure Schedules”), which
Disclosure Schedules shall be deemed a part hereof and shall qualify any
representation made herein to the extent of the disclosure contained in the
corresponding section of the Disclosure Schedules (provided that any information
disclosed in the Disclosure

-8-



--------------------------------------------------------------------------------



 



Schedules under any section number shall be deemed to be disclosed and
incorporated into any other section number under the Agreement where it is
reasonably evident that such item should have been disclosed under such other
section number), or (ii) as disclosed in the SEC Reports, the Company hereby
represents and warrants as of the date hereof and the Closing Date (except for
the representations and warranties that speak as of a specific date, which shall
be made as of such date), to each of the Purchasers and to the Placement Agents:
          (a) SEC Reports; Disclosure Materials. The Company has filed all
reports, schedules, forms, statements and other documents required to be filed
by it under the Exchange Act, including pursuant to Section 13(a) or 15(d)
thereof, for the two years preceding the date hereof (or such shorter period as
the Company was required by law or regulation to file such material) (the
foregoing materials, including the exhibits thereto and documents incorporated
by reference therein, being collectively referred to herein as the “SEC
Reports”, and the SEC Reports filed on or after January 1, 2010, together with
the Disclosure Schedules, being collectively referred to as the “Disclosure
Materials”) on a timely basis or has received a valid extension of such time of
filing and has filed any such SEC Reports prior to the expiration of any such
extension, except the Company’s Annual Report on Form 10-K for the year ended
December 31, 2009 and where the failure to file on a timely basis would not have
or reasonably be expected to result in a Material Adverse Effect (including, for
this purpose only, any failure to qualify to register the Shares and Warrant
Shares for resale on Form S-1 or which would prevent any Purchaser from using
Rule 144 to resell any Securities). As of their respective filing dates, or to
the extent corrected by a subsequent restatement, the SEC Reports included in
the Disclosure Materials complied in all material respects with the requirements
of the Securities Act and the Exchange Act and the rules and regulations of the
Commission promulgated thereunder, and none of the SEC Reports included in the
Disclosure Materials, when filed, contained any untrue statement of a material
fact or omitted to state a material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading. The Company is not, and has never
been, an issuer subject to Rule 144(i) under the Securities Act. Each of the
Material Contracts to which the Company or any Subsidiary is a party or to which
the property or assets of the Company or any of its Subsidiaries are subject has
been filed as an exhibit, or duly incorporated by reference, to the SEC Reports.
          (b) Private Placement. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2 of this Agreement and
the accuracy of the information disclosed in the Accredited Investor
Questionnaires provided by the Purchasers, no registration under the Securities
Act is required for the offer and sale of the Securities by the Company to the
Purchasers under the Transaction Documents. Assuming the making and the
obtaining of the Required Approvals, the issuance and sale of the Securities
hereunder does not contravene the rules and regulations of the Trading Market.
          (c) Registration Rights. Other than each of the Purchasers or the
parties to that Registration Rights Agreement, dated as of July 6, 2010, by and
between the Company and Small Cap Biotech Value, Ltd., which registration
statement required to be filed thereby has been filed prior to the date hereof,
no Person has any right to cause the Company to effect the registration under
the Securities Act of any securities of the Company other than those securities
which are currently registered on an effective registration statement on file
with the Commission.
          (d) Disclosure. The Company confirms that it has not provided, and to
the Company’s Knowledge, none of its officers or directors nor any other Person
acting on its or their behalf has provided, and it has not authorized the
Placement Agents to provide, any Purchaser or its respective agents or counsel
with any information that constitutes material, non-public information regarding
the Company or its Subsidiaries except (i) insofar as the existence, provisions
and terms of the Transaction Documents and the proposed transactions hereunder
may constitute such information, all of which will be disclosed by the Company
in the Press Release as contemplated by Section 4.5 hereof or (ii) to such
Purchaser, prior to such

-9-



--------------------------------------------------------------------------------



 



disclosure, that has executed a written agreement regarding the confidentiality
and use of such information. The Company understands and confirms that the
Purchasers will rely on the foregoing representations in effecting transactions
in securities of the Company.
          (e) No Integrated Offering. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2, none of the Company,
its Subsidiaries nor, to the Company’s Knowledge, any of its Affiliates or any
Person acting on its behalf has, directly or indirectly, at any time, made any
offers or sales of any Company security or solicited any offers to buy any
security under circumstances that would (i) eliminate the availability of the
exemption from registration under Regulation D under the Securities Act in
connection with the offer and sale by the Company of the Securities as
contemplated hereby or (ii) cause the offering of the Securities pursuant to the
Transaction Documents to be (x) integrated with prior offerings by the Company
for purposes of any applicable law or regulation or (y) aggregated with prior
offerings by the Company in a manner that would require the prior approval of
the stockholders of the Company prior to the consummation of the transactions
contemplated hereby under the rules and regulations of any Trading Market on
which any of the securities of the Company are listed or designated.
          (f) No General Solicitation. The Company has not offered or sold any
of the Securities by any form of general solicitation or general advertising.
          (g) Acknowledgment Regarding Purchasers’ Purchase of Securities. The
Company acknowledges and agrees that each of the Purchasers is acting solely in
the capacity of an arm’s length purchaser with respect to the Transaction
Documents and the transactions contemplated hereby and thereby. The Company
further acknowledges that no Purchaser is acting as a financial advisor or
fiduciary of the Company (or in any similar capacity) with respect to the
Transaction Documents and the transactions contemplated thereby and any advice
given by any Purchaser or any of their respective representatives or agents in
connection with the Transaction Documents and the transactions contemplated
thereby is merely incidental to the Purchasers’ purchase of the Securities.
          (h) Subsidiaries. Exhibit 21.1 to the Company’s Annual Report on Form
10-K for the fiscal year ended December 31, 2009 sets forth each Subsidiary of
the Company as of the Closing Date, showing its jurisdiction of incorporation or
organization, and the Company does not have any other Subsidiaries as of the
Closing Date.
          (i) Organization and Qualification. The Company and each of its
Subsidiaries have been duly organized and are validly existing and in good
standing under the laws of their respective jurisdictions of organization, are
duly qualified to do business and are in good standing in each jurisdiction in
which their respective ownership or lease of property or the conduct of their
respective businesses requires such qualification, and have all power and
authority necessary to own or hold their respective properties and to conduct
the businesses in which they are engaged, except where the failure to be so
qualified or have such power or authority would not, individually or in the
aggregate, have a Material Adverse Effect.
          (j) Authorization; Enforcement; Validity. The Transaction Documents
have been duly authorized, executed and delivered by the Company, and all action
required to be taken by the Company prior to or as of the Closing Date for the
consummation by the Company of the transactions contemplated hereby has been
duly and validly taken. Each of the Transaction Documents to which the Company
is a party has been duly executed and delivered by the Company and constitutes a
valid and binding obligation of the Company enforceable against the Company in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation,
conservatorship, receivership or similar laws relating to, or affecting
generally the enforcement

-10-



--------------------------------------------------------------------------------



 



of, creditor’s rights and remedies or by other equitable principles of general
application (including any limitation of equitable remedies) or, in the case of
any indemnification agreement, public policy.
          (k) No Conflicts. The execution, delivery and performance by the
Company of the Transaction Documents, the issuance by the Company of the
Securities and the consummation by the Company of the transactions contemplated
by the Transaction Documents will not (i) conflict with or result in a breach or
violation of any of the terms or provisions of, or constitute a default under,
or result in the creation or imposition of any lien, charge or encumbrance upon
any property or assets of the Company or any of its Subsidiaries pursuant to,
any indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which the Company or any of its subsidiaries is a party or by
which the Company or any of its Subsidiaries is bound or to which any of the
property or assets of the Company or any of its Subsidiaries is subject,
(ii) result in any violation of the provisions of the charter or by-laws or
similar organizational documents of the Company or any of its Subsidiaries or
(iii) result in the violation of any law or statute or any judgment, order, rule
or regulation of any court or arbitrator or governmental or regulatory
authority, except in the cases of clauses (i) and (iii) above as would not be
reasonably expected to have a Material Adverse Effect.
          (l) Filings, Consents and Approvals. No consent, approval,
authorization, order, registration or qualification of or with any court or
arbitrator or governmental or regulatory authority is required for the
execution, delivery and performance by the Company of the Transaction Documents,
the issuance by the Company of any of the Securities or the consummation of any
of the transactions contemplated by the Transaction Documents, except for
(i) the filing with the Commission of one or more Registration Statements in
accordance with the requirements of the Registration Rights Agreement,
(ii) filings required by applicable state securities laws, (iii) the filing of a
Notice of Sale of Securities on Form D with the Commission under Regulation D of
the Securities Act, (iv) the filing of any requisite notices and/or
application(s) to the Principal Trading Market for the issuance and sale of the
Securities and the listing of the Shares and Warrant Shares for trading or
quotation, as the case may be, thereon in the time and manner required thereby,
(v) the filings required in accordance with Section 4.5 of this Agreement and
(vi) those that have been made or obtained prior to the date of this Agreement
(collectively, the “Required Approvals”).
          (m) Issuance of the Securities. The Shares have been duly authorized
and, when issued and paid for in accordance with the terms of the Transaction
Documents, will be duly and validly issued, fully paid and nonassessable and
free and clear of all Liens imposed by action or inaction of the Company, other
than restrictions on transfer provided for in the Transaction Documents or
imposed by applicable securities laws, and shall not be subject to preemptive or
similar rights. The Warrants have been duly authorized and, when issued and paid
for in accordance with the terms of the Transaction Documents, will be duly and
validly issued, free and clear of all Liens, other than restrictions on transfer
provided for in the Transaction Documents or imposed by applicable securities
laws, and shall not be subject to preemptive or similar rights of stockholders.
The Warrant Shares issuable upon exercise of the Warrants have been duly
authorized and, when issued and paid for in accordance with the terms of the
Transaction Documents and the Warrants will be duly and validly issued, fully
paid and nonassessable, free and clear of all Liens, other than restrictions on
transfer provided for in the Transaction Documents or imposed by applicable
securities laws, and shall not be subject to preemptive or similar rights of
stockholders. Assuming the accuracy of the representations and warranties of the
Purchasers in this Agreement, the Securities will be issued in compliance with
all applicable federal and state securities laws. As of the Closing Date, the
Company shall have reserved from its duly authorized capital stock the number of
shares of Common Stock issuable upon exercise of the Warrants (without taking
into account any limitations on the exercise of the Warrants set forth in the
Warrants). The Company shall, so long as any of the Warrants are outstanding,
take all action necessary to reserve and keep available out of its authorized
and unissued capital stock, solely for the purpose of effecting the exercise of
such outstanding Warrants, the number of shares of Common Stock

-11-



--------------------------------------------------------------------------------



 



issuable upon exercise of such outstanding Warrants (without taking into account
any limitations on the exercise of the Warrants set forth in the Warrants).
          (n) Capitalization. The authorized capital stock of the Company and
the shares thereof issued and outstanding were as set forth in the SEC Reports
as of the dates reflected therein. All of the outstanding shares of Common Stock
have been duly authorized and validly issued, and are fully paid and
nonassessable. Except as set forth in the SEC Reports and the Transaction
Documents, there are no agreements or arrangements under which the Company is
obligated to register the sale of any securities under the Securities Act.
Except as set forth in the SEC Reports, no shares of Common Stock are entitled
to preemptive rights and there are no outstanding options, warrants, scrip,
rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities or rights convertible into or exchangeable for, any
shares of capital stock of the Company, other than as may have been issued or
became issuable subsequent to the last filed SEC Report pursuant to the terms of
an equity incentive plan maintained by the Company. Except as set forth in the
SEC Reports, there are no outstanding debt securities and no contracts,
commitments, understandings, or arrangements by which the Company is or may
become bound to issue additional shares of the capital stock of the Company or
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into or
exchangeable for, any shares of capital stock of the Company other than those
issued or granted in the ordinary course of business pursuant to the Company’s
equity incentive and/or compensatory plans or arrangements. Except for customary
transfer restrictions contained in agreements entered into by the Company to
sell restricted securities or as set forth in the SEC Reports, the Company is
not a party to, any agreement restricting the voting or transfer of any shares
of the capital stock of the Company and, to the Company’s Knowledge, no such
agreements exist. Except as set forth in the SEC Reports, the offer and sale of
all capital stock, convertible or exchangeable securities, rights, warrants or
options of the Company issued prior to the Closing Date complied with all
applicable federal and state securities laws, and no stockholder has any right
of rescission or damages or any “put” or similar right with respect thereto that
would have a Material Adverse Effect. Except as set forth in the SEC Reports,
there are no securities or instruments containing anti-dilution or similar
provisions that will be triggered by this Agreement or any of the other
Transaction Documents or the consummation of the transactions described herein
or therein.
          (o) Financial Statements. Except as disclosed in the Disclosure
Materials, the financial statements and the related notes thereto of the Company
and its consolidated Subsidiaries incorporated by reference or included in the
SEC Reports comply in all material respects with the applicable requirements of
the Securities Act and the Exchange Act, as applicable, and present fairly the
consolidated financial position of the Company and its Subsidiaries as of the
dates indicated and the results of their operations and the changes in their
cash flows for the periods specified; such financial statements have been
prepared in conformity with GAAP applied on a consistent basis throughout the
periods covered thereby, and the other financial information included or
incorporated by reference in the SEC Reports has been derived from the
accounting records of the Company and its subsidiaries and presents fairly the
information shown thereby.
          (p) Material Changes. Since June 30, 2010, except as specifically
disclosed in a subsequent SEC Report filed prior to the date hereof, (i) there
have been no events, occurrences or developments that have had or would
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect, (ii) the Company has not incurred any material
liabilities (contingent or otherwise) other than (A) trade payables and accrued
expenses incurred in the ordinary course of business consistent with past
practice and (B) liabilities not required to be reflected in the Company’s
financial statements pursuant to GAAP or disclosed in filings made with the
Commission, (iii) the Company has not altered materially its method of
accounting or the manner in which it keeps its accounting books and records,
(iv) the Company has not declared or made any dividend or distribution of cash
or other property to its stockholders or purchased, redeemed or made any
agreements to purchase or redeem any shares of its capital

-12-



--------------------------------------------------------------------------------



 



stock (other than in connection with repurchases of unvested stock issued to
employees of the Company), and (v) the Company has not issued any equity
securities to any officer, director or Affiliate, except Common Stock issued in
the ordinary course as dividends on outstanding preferred stock or upon the
exercise of warrants or issued pursuant to existing Company stock option or upon
the exercise of warrants or stock purchase plans or executive and director
compensation arrangements disclosed in the SEC Reports. Except for the issuance
of the Securities contemplated by the Transaction Documents, no event, liability
or development has occurred or exists with respect to the Company or its
Subsidiaries or their respective business, properties, operations or financial
condition, that would be required to be disclosed by the Company under
applicable securities laws at the time this representation is made that has not
been publicly disclosed at least one (1) Trading Day prior to the date that this
representation is made.
          (q) Litigation. Except as described in the SEC Reports, there are no
legal, governmental or regulatory investigations, actions, suits or proceedings
pending to which the Company or any of its Subsidiaries is or may be a party or
to which any property of the Company or any of its Subsidiaries is or may be the
subject that, individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect or materially and adversely affect the ability of
the Company to perform its obligations under the Transaction Documents; no such
investigations, actions, suits or proceedings are, to the Company’s Knowledge,
threatened or contemplated by any governmental or regulatory authority or
threatened by others.
          (r) Employment Matters. No labor disturbance by or dispute with
employees of the Company or any of its Subsidiaries exists or, to the Company’s
Knowledge, is contemplated or threatened. Neither the Company nor any Subsidiary
of the Company has any collective bargaining arrangements or agreements covering
any of its employees, except as set forth in the SEC Reports. Except as
disclosed in the SEC Reports, no officer, consultant or key employee of the
Company or any Subsidiary whose termination, either individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect, has
terminated or, to the Company’s Knowledge, has any present intention of
terminating his or her employment or engagement with the Company or any
Subsidiary.
          (s) Compliance. Neither the Company nor any of its Subsidiaries is
(i) in violation of its charter or by-laws or similar organizational documents;
(ii) in default, and no event has occurred that, with notice or lapse of time or
both, would constitute such a default, in the due performance or observance of
any term, covenant or condition contained in any indenture, mortgage, deed of
trust, loan agreement or other agreement or instrument to which the Company or
any of its Subsidiaries is a party or by which the Company or any of its
Subsidiaries is bound or to which any of the property or assets of the Company
or any of its Subsidiaries is subject; or (iii) in violation of any law or
statute or any judgment, order, rule or regulation of any court or arbitrator or
governmental or regulatory authority, except, in the case of clauses (ii) and
(iii) above, for any such default or violation that would not, individually or
in the aggregate, be reasonably expected to have a Material Adverse Effect.
          (t) Regulatory Permits. The Company and each of its Subsidiaries
possess such permits, licenses, approvals, consents and other authorizations
(collectively, “Governmental Licenses”) issued by the appropriate federal,
state, local or foreign regulatory agencies or bodies necessary to conduct the
business of the Company as described in the SEC Reports, including without
limitation, all such registrations, approvals, certificates, authorizations and
permits required by the United States Food and Drug Administration (the “FDA”)
or any other federal, state, local or foreign agencies or bodies engaged in the
regulation of clinical trials, pharmaceuticals, biologics or biohazardous
substances or materials, except where the failure so to possess would not,
singly or in the aggregate, result in a Material Adverse Effect; the Company and
each of its Subsidiaries are in compliance with the requirements of all such
Governmental Licenses, except where the failure so to comply would not, singly
or in the aggregate, result in a Material Adverse Effect; all of the
Governmental Licenses are valid and in full force and effect, except when the

-13-



--------------------------------------------------------------------------------



 



invalidity of such Governmental Licenses or the failure of such Governmental
Licenses to be in full force and effect would not, singly or in the aggregate,
result in a Material Adverse Effect; and neither the Company nor any of its
Subsidiaries have received any notice of proceedings relating to the revocation
or modification of any such Governmental Licenses which, singly or in the
aggregate, if the subject of an unfavorable decision, ruling or finding, would
result in a Material Adverse Effect. The Company has no reason to believe that
any party granting any such Governmental Licenses is considering limiting,
suspending or revoking the same in any material respect. The Company has not
failed to submit to the FDA an Investigational New Drug Application for a
clinical trial it is conducting or sponsoring, except where such failure would
not, singly or in the aggregate, have a Material Adverse Effect; all such
submissions were in material compliance with applicable laws when submitted and
no material deficiencies have been asserted by the FDA with respect to any such
submissions, except any deficiencies which could not, singly or in the
aggregate, have a Material Adverse Effect.
          (u) Title to Assets. The Company and its Subsidiaries have good and
valid title in fee simple to, or have valid rights to lease or otherwise use,
all items of real and personal property reflected in the financial statements
included or incorporated by reference in the SEC Reports that are material to
the businesses of the Company and its Subsidiaries taken as a whole, in each
case free and clear of all liens, encumbrances, claims and defects and
imperfections of title except those that (i) do not materially interfere with
the use made and proposed to be made of such property by the Company and its
Subsidiaries or (ii) could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect.
          (v) Patents and Trademarks. Except as described in the SEC Reports, to
the Company’s Knowledge, (i) the Company owns, possesses or has adequate rights
to use the Company Intellectual Property Rights (as defined below), (ii) the
Company has not received any written notice of any infringement of, or conflict
with, any Intellectual Property Rights of any third party, (iii) the Company is
not aware of any third party Intellectual Property Rights that would have a
Material Adverse Effect on the ability of the Company to make, use or sell its
products, (iv) no third party, including any academic or governmental
organization, possesses or could obtain rights to the Company Intellectual
Property Rights which, if exercised, could enable such party to develop products
competitive with those of the Company, and (v) neither the Company nor any of
its Subsidiaries is obligated to pay a material royalty, grant a material
license, or provide other material consideration to any third party in
connection with the Company Intellectual Property Rights. Except as described in
the SEC Reports or as would not have a Material Adverse Effect, (x) the Company
is not aware of any facts or circumstances that constitute an infringement by
the Company of any valid claim of a third-party patent, (y) the Company is not
aware of any facts or circumstances that constitute an infringement by the
Company of, or conflict with, any non-patented Intellectual Property Rights of
any third party, and (z) the Company is not aware of any facts or circumstances
that would render any Company Intellectual Property Rights invalid or
unenforceable. For purposes of this Agreement, “Intellectual Property Rights”
means patents, patent rights, patent applications, licenses, inventions,
copyrights, know how (including trade secrets and other unpatented and/or
unpatentable proprietary or confidential information, systems or procedures),
trademarks, service marks and trade names.
          (w) Insurance. The Company and its Subsidiaries have insurance
covering their respective properties, operations, personnel and businesses,
including business interruption insurance, which insurance is in amounts and
insures against such losses and risks as are reasonable and prudent to protect
the Company and its Subsidiaries and their respective businesses; and neither
the Company nor any of its Subsidiaries has (i) received notice from any insurer
or agent of such insurer that capital improvements or other expenditures are
required or necessary to be made in order to continue such insurance or (ii) any
reason to believe that it will not be able to renew its existing insurance
coverage as and when such coverage expires or to obtain similar coverage at
reasonable cost from similar insurers as may be necessary to continue its
business.

-14-



--------------------------------------------------------------------------------



 



          (x) Transactions With Affiliates and Employees. Except as set forth in
the SEC Reports, there are no loans, leases, agreements, contracts, royalty
agreements, management contracts, service arrangements or other continuing
transactions exceeding $120,000 between (a) the Company or any Subsidiary, on
the one hand, and (b) any person or entity who would be covered by Item 404(a)
of Regulation S-K promulgated under the Securities Act, on the other hand.
Except as disclosed in the SEC Reports, there are no outstanding amounts payable
to or receivable from, or advances by the Company or any of its Subsidiaries to,
and neither the Company nor any of its Subsidiaries is otherwise a creditor of
or debtor to, any beneficial owner of more than 5% of the outstanding shares of
Common Stock, or any director, employee or affiliate of the Company or any of
its Subsidiaries, other than (i) reimbursement for reasonable expenses incurred
on behalf of the Company or any of its Subsidiaries or (ii) as part of the
normal and customary terms of such persons’ employment or service as a director
with the Company or any of its Subsidiaries.
          (y) Internal Accounting Controls. Except as disclosed in its SEC
Reports, the Company maintains systems of “internal control over financial
reporting” (as defined in Rule 13a-15(f) of the Exchange Act) that comply with
the requirements of the Exchange Act and have been designed by, or under the
supervision of the Company’s principal executive and principal financial
officers, or persons performing similar functions, to provide reasonable
assurance that (i) transactions are executed in accordance with management’s
general or specific authorizations; (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with GAAP and to
maintain asset accountability; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. Except as disclosed in the SEC Reports, there are no material
weaknesses in the Company’s internal control over financial reporting.
          (z) Sarbanes-Oxley; Disclosure Controls. There is and has been no
failure on the part of the Company or any of the Company’s directors or
officers, in their capacities as such, to comply with any provision of the
Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated in
connection therewith, including Section 402 related to loans and Sections 302
and 906 related to certifications to the extent that the Company is or has been
required to comply with the Sarbanes-Oxley Act and such rules. Except as
disclosed in the Disclosure Materials, the Company maintains “disclosure
controls and procedures” (as defined in Rule 13a-15(e) of the Exchange Act) that
are reasonably designed to ensure that information required to be disclosed by
the Company in reports that it files or submits under the Exchange Act is
recorded, processed, summarized and reported within the time periods specified
in the Exchange Act, and that such information is accumulated and communicated
to the Company’s management as appropriate to allow timely decisions regarding
required disclosure. The Company has carried out evaluations of the
effectiveness of its disclosure controls and procedures as required by
Rule 13a-15 of the Exchange Act.
          (aa) Certain Fees. Neither the Company nor any of its Subsidiaries is
a party to any contract, agreement or understanding with any person (other than
the Transaction Documents and the engagement letter between JMP Securities LLC
and the Company) that would give rise to a valid claim against the Company or
any of its Subsidiaries or the Placement Agents for a brokerage commission,
finder’s fee or like payment in connection with the offering and sale of the
Securities.
          (bb) Investment Company. The Company is not and, after giving effect
to the offering and sale of the Securities, will not be required to register as
an “investment company” within the meaning of the Investment Company Act of
1940, as amended, and the rules and regulations of the Commission thereunder.

-15-



--------------------------------------------------------------------------------



 



          (cc) Listing and Maintenance Requirements. The Company’s Common Stock
is registered pursuant to Section 12(b) or 12(g) of the Exchange Act, and the
Company has taken no action designed to, or which to the Company’s Knowledge is
likely to have the effect of, terminating the registration of the Common Stock
under the Exchange Act, nor has the Company received any notification that the
Commission is contemplating terminating such registration. Except as disclosed
in the SEC Reports, the Company has not, in the 10 months preceding the Closing
Date, received notice from any Trading Market on which the Common Stock is or
has been listed or quoted to the effect that the Company is not in compliance
with the listing or maintenance requirements of such Trading Market. As of the
Closing Date, the Company is in compliance with all such listing and maintenance
requirements.
          (dd) Application of Takeover Protections; Rights Agreements. The
Company and its Board of Directors have taken all necessary action, if any, in
order to render inapplicable any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or other similar anti-takeover provision under the Company’s charter or the laws
of its state of incorporation that is or could reasonably be expected to become
applicable to any of the Purchasers as a result of the Purchasers and the
Company fulfilling their respective obligations or exercising their respective
rights under the Transaction Documents (as applicable), including, without
limitation, as a result of the Company’s issuance of the Securities and the
Purchasers’ ownership of the Securities.
          (ee) Tax Matters. Except as would not have a Material Adverse Effect,
the Company and its Subsidiaries have paid all federal, state, local and foreign
taxes and filed all tax returns required to be paid or filed through the date
hereof to the extent that such taxes have become due and are not being contested
in good faith; and except as otherwise disclosed in the SEC Reports, there is no
tax deficiency that has been, or could reasonably be expected to be, asserted
against the Company or any of its Subsidiaries or any of their respective
properties or assets except as would not have a Material Adverse Effect.
          (ff) Environmental Matters. (i) The Company and its Subsidiaries
(x) are in compliance with any and all applicable federal, state, local and
foreign laws, rules, regulations, requirements, decisions and orders relating to
the protection of human health and safety, the environment or hazardous or toxic
substances or wastes, pollutants or contaminants (collectively, “Environmental
Laws”); (y) have received and are in compliance with all permits, licenses,
certificates or other authorizations or approvals required of them under
applicable Environmental Laws to conduct their respective businesses; and
(z) have not received written notice of any actual or potential liability for
the investigation or remediation of any disposal or release of hazardous or
toxic substances or wastes, pollutants or contaminants, and (ii) there are no
costs or liabilities associated with Environmental Laws of or relating to the
Company or its Subsidiaries, except in the case of each of clauses (ff)(i)(x),
(ff)(i)(y) and (ff)(ii)(z) above, for any such failure to comply, or failure to
receive required permits, licenses or approvals, or cost or liability, as would
not, individually or in the aggregate, have a Material Adverse Effect.
          (gg) Foreign Corrupt Practices. Neither the Company, nor to the
Company’s Knowledge, any agent or other person acting on behalf of the Company,
has: (i) directly or indirectly, used any funds for unlawful contributions,
gifts, entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company (or made by any person acting on its behalf of
which the Company is aware) which is in violation of law or (iv) violated in any
material respect any provision of the Foreign Corrupt Practices Act of 1977, as
amended.
          (hh) Off Balance Sheet Arrangements. There is no transaction,
arrangement, or other relationship between the Company (or any Subsidiary) and
an unconsolidated or other off balance sheet

-16-



--------------------------------------------------------------------------------



 



entity that is required to be disclosed by the Company in SEC Reports and is not
so disclosed and would have or reasonably be expected to result in a Material
Adverse Effect.
          (ii) Regulation M Compliance. The Company has not taken, directly or
indirectly, any action designed to or that could reasonably be expected to cause
or result in any stabilization or manipulation of the price of the Securities.
          (jj) PFIC. The Company is not operated in such a manner as to qualify
as a passive foreign investment company, as defined in Section 1297 of the U.S.
Internal Revenue Code of 1986, as amended.
          (kk) OFAC. Neither the Company nor any Subsidiary nor, to the
Company’s Knowledge, any director, officer, agent, employee or Affiliate is
currently subject to any U.S. sanctions administered by the Office of Foreign
Assets Control of the U.S. Treasury Department (“OFAC”); and the Company will
not directly or indirectly use the proceeds of the sale of the Securities, or
lend, contribute or otherwise make available such proceeds to any Subsidiary,
joint venture partner or other Person or entity, towards any sales or operations
in Cuba, Iran, Syria, Sudan, Myanmar or any other country sanctioned by OFAC or
for the purpose of financing the activities of any Person currently subject to
any U.S. sanctions administered by OFAC.
          (ll) FDA. The Company and each of its Subsidiaries have operated and
currently are in compliance with all applicable rules and regulations of the FDA
or any other federal, state, local or foreign governmental body exercising
comparable authority, except where the failure to so operate or be in compliance
would not have a Material Adverse Effect. The tests and preclinical and clinical
studies conducted by or, to the Company’s Knowledge, on behalf of the Company
that are described in the SEC Reports were and, if still pending, are being,
conducted in all material respects in accordance with the protocols submitted to
the FDA or any foreign government exercising comparable authority, procedures
and controls pursuant to, where applicable, accepted professional and scientific
standards, and all applicable laws and regulations; the descriptions of the
tests and preclinical and clinical studies, and results thereof, conducted by
or, to the Company’s Knowledge, on behalf of the Company contained in the SEC
Reports are accurate and complete in all material respects; the Company is not
aware of any other trials, studies or tests, the results of which reasonably
call into question the results described or referred to in the SEC Reports; and
the Company has not received any oral or written notice or correspondence from
the FDA or any foreign, state or local governmental body exercising comparable
authority requiring the termination, suspension, or clinical hold of any tests
or preclinical or clinical studies, or such written notice or correspondence
from any Institutional Review Board or comparable authority requiring the
termination or suspension of a clinical study, conducted by or on behalf of the
Company, which termination, suspension, or clinical hold would reasonably be
expected to have a Material Adverse Effect.
          (mm) No Additional Agreements. The Company does not have any agreement
or understanding with any Purchaser with respect to the transactions
contemplated by the Transaction Documents other than as specified in the
Transaction Documents or any written agreement regarding the confidentiality and
use of confidential information.
          (nn) Acknowledgement Regarding Purchasers’ Trading Activity. It is
understood and acknowledged by the Company that (i) none of the Purchasers has
been asked to agree, nor has any Purchaser agreed, to desist from purchasing or
selling, long and/or short, securities of the Company, or “derivative”
securities based on securities issued by the Company or to hold the Securities
for any specified term; (ii) any Purchaser, and counter-parties in “derivative”
transactions to which any such Purchaser is a party, directly or indirectly,
presently may have a “short” position in the Common Stock, and (iii) each
Purchaser shall not be deemed to have any affiliation with or control over any
arm’s length counter-party in

-17-



--------------------------------------------------------------------------------



 



any “derivative” transaction. The Company further understands and acknowledges
that one or more Purchasers may engage in hedging and/or trading activities at
various times during the period that the Securities are outstanding and such
hedging and/or trading activities, if any, can reduce the value of the existing
stockholders’ equity interest in the Company both at and after the time the
hedging and/or trading activities are being conducted. The Company acknowledges
that such aforementioned hedging and/or trading activities do not constitute a
breach of the Transaction Documents.
     3.2 Representations and Warranties of the Purchasers. Each Purchaser
hereby, severally but not jointly, represents and warrants as of the date hereof
and as of the Closing Date to the Company as follows:
          (a) Organization; Authority. Such Purchaser is an entity duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization with the requisite corporate, limited liability
company or partnership power and authority to enter into and to consummate the
transactions contemplated by the applicable Transaction Documents and otherwise
to carry out its obligations hereunder and thereunder. The execution and
delivery of this Agreement by such Purchaser and performance by such Purchaser
of the transactions contemplated by this Agreement have been duly authorized by
all necessary corporate or, if such Purchaser is not a corporation, such
partnership, limited liability company or other applicable like action, on the
part of such Purchaser. Each Transaction document to which it is a party has
been duly executed by such Purchaser, and when delivered by such Purchaser in
accordance with the terms hereof, will constitute the valid and legally binding
obligation of such Purchaser, enforceable against it in accordance with its
terms, except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation or similar laws relating to,
or affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application.
          (b) No Conflicts. The execution, delivery and performance by such
Purchaser of this Agreement and the Registration Rights Agreement and the
consummation by such Purchaser of the transactions contemplated hereby and
thereby will not (i) result in a violation of the organizational documents of
such Purchaser, (ii) conflict with, or constitute a default (or an event which
with notice or lapse of time or both would become a default) under, or give to
others any rights of termination, amendment, acceleration or cancellation of,
any agreement, indenture or instrument to which such Purchaser is a party, or
(iii) result in a violation of any law, rule, regulation, order, judgment or
decree (including federal and state securities laws) applicable to such
Purchaser, except in the case of clauses (ii) and (iii) above, for such
conflicts, defaults, rights or violations which would not, individually or in
the aggregate, reasonably be expected to have a material adverse effect on the
ability of such Purchaser to perform its obligations hereunder.
          (c) Investment Intent. Such Purchaser understands that the Securities
are “restricted securities” and have not been registered under the Securities
Act or any applicable state securities law and is acquiring the Shares and
Warrants and, upon exercise of the Warrants, will acquire the Warrant Shares
issuable upon exercise thereof as principal for its own account and not with a
view to, or for distributing or reselling such Securities or any part thereof in
violation of the Securities Act or any applicable state securities laws,
provided, however, that by making the representations herein, such Purchaser
does not agree to hold any of the Securities for any minimum period of time and
reserves the right, subject to the provisions of this Agreement and the
Registration Rights Agreement, at all times to sell or otherwise dispose of all
or any part of such Securities pursuant to an effective registration statement
under the Securities Act or under an exemption from such registration and in
compliance with applicable federal and state securities laws. Such Purchaser is
acquiring the Securities hereunder in the ordinary course of its business. Such
Purchaser does not have any agreement, plan or understanding, directly or
indirectly, with any Person to distribute or effect any distribution of any of
the Securities (or any securities which are derivatives thereof) to

-18-



--------------------------------------------------------------------------------



 



or through any person or entity; such Purchaser is not a registered
broker-dealer under Section 15 of the Exchange Act or an entity engaged in a
business that would require it to be so registered as a broker-dealer.
          (d) Purchaser Status. At the time such Purchaser was offered the
Shares and Warrants, it was, and at the date hereof it is, and on each date on
which it exercises the Warrants it will be, an “accredited investor” as defined
in Rule 501(a) under the Securities Act.
          (e) General Solicitation. Such Purchaser is not purchasing the
Securities as a result of any advertisement, article, notice or other
communication regarding the Securities published in any newspaper, magazine or
similar media or broadcast over television, radio or presented at any seminar or
any other general advertisement.
          (f) Experience of Such Purchaser. Such Purchaser has such knowledge,
sophistication and experience in business and financial matters so as to be
capable of evaluating the merits and risks of the prospective investment in the
Securities, and has so evaluated the merits and risks of such investment. Such
Purchaser is able to bear the economic risk of an investment in the Securities
and, at the present time, is able to afford a complete loss of such investment.
          (g) Acknowledgement of Risks.
               (i) Such Purchaser acknowledges and understands that its
investment in the Securities involves a significant degree of risk, including,
without limitation: (i) the Company remains a development stage business with
limited operating history and requires substantial funds in addition to the
proceeds from the sale of the Securities; (ii) an investment in the Company is
speculative, and only Purchasers who can afford the loss of their entire
investment should consider investing in the Company and the Securities;
(iii) such Purchaser may not be able to liquidate its investment;
(iv) transferability of the Securities is extremely limited; (v) in the event of
a disposition of the Securities, such Purchaser could sustain the loss of its
entire investment; and (vi) the Company has not paid any dividends on its Common
Stock since inception and does not anticipate the payment of dividends in the
foreseeable future. Such risks are more fully set forth in the public filings
made by the Company with the Commission;
               (ii) Such Purchaser is able to bear the economic risk of holding
the Securities for an indefinite period, and has knowledge and experience in
financial and business matters such that it is capable of evaluating the risks
of the investment in the Securities; and
               (iii) Such Purchaser has, in connection with such Purchaser’s
decision to purchase Securities, not relied upon any representations or other
information (whether oral or written) other than as set forth in the
representations and warranties of the Company contained herein, and such
Purchaser has, with respect to all matters relating to the Transaction Documents
and the offer and sale of the Securities, relied solely upon the advice of such
Purchaser’s own counsel and has not relied upon or consulted any counsel to the
Placement Agents or counsel to the Company.
          (h) Access to Information. Such Purchaser acknowledges that it has had
the opportunity to review the Disclosure Materials and has been afforded (i) the
opportunity to ask such questions as it has deemed necessary of, and to receive
answers from, representatives of the Company concerning the terms and conditions
of the offering of the Securities and the merits and risks of investing in the
Securities; (ii) access to information about the Company and the Subsidiaries
and their respective financial condition, results of operations, business,
properties, management and prospects sufficient to enable it to evaluate its
investment; and (iii) the opportunity to obtain such additional information that
the Company possesses or can acquire without unreasonable effort or expense that
is necessary to make an informed investment decision with respect to the
investment. Neither such inquiries nor any other investigation

-19-



--------------------------------------------------------------------------------



 



conducted by or on behalf of such Purchaser or its representatives or counsel
shall modify, amend or affect such Purchaser’s right to rely on the truth,
accuracy and completeness of the Disclosure Materials and the Company’s
representations and warranties contained in the Transaction Documents. Such
Purchaser has sought such accounting, legal and tax advice as it has considered
necessary to make an informed decision with respect to its acquisition of the
Securities.
          (i) Certain Trading Activities. Other than with respect to the
transactions contemplated herein, since the time that such Purchaser was first
contacted by the Company, the Placement Agents or any other Person regarding the
transactions contemplated hereby, neither the Purchaser nor any Affiliate of
such Purchaser which (x) had knowledge of the transactions contemplated hereby,
(y) has or shares discretion relating to such Purchaser’s investments or trading
or information concerning such Purchaser’s investments, including in respect of
the Securities, and (z) is subject to such Purchaser’s review or input
concerning such Affiliate’s investments or trading (collectively, “Trading
Affiliates”) has directly or indirectly, nor has any Person acting on behalf of
or pursuant to any understanding with such Purchaser or Trading Affiliate,
effected or agreed to effect any purchases or sales of the securities of the
Company (including, without limitation, any Short Sales involving the Company’s
securities). Notwithstanding the foregoing, in the case of a Purchaser and/or
Trading Affiliate that is, individually or collectively, a multi-managed
investment bank or vehicle whereby separate portfolio managers manage separate
portions of such Purchaser’s or Trading Affiliate’s assets and the portfolio
managers have no direct knowledge of the investment decisions made by the
portfolio managers managing other portions of such Purchaser’s or Trading
Affiliate’s assets, the representation set forth above shall apply only with
respect to the portion of assets managed by the portfolio manager that have
knowledge about the financing transaction contemplated by this Agreement. Other
than to other Persons party to this Agreement and to accountants, lawyers and
other agents and representatives of each Purchaser that are bound by a duty of
confidentiality to such Purchaser and whom such Purchaser has taken reasonable
actions to cause them to maintain the confidentiality thereof, such Purchaser
has maintained the confidentiality of all disclosures made to it in connection
with this transaction (including the existence and terms of this transaction).
Notwithstanding the foregoing, for avoidance of doubt, nothing contained herein
shall constitute a representation or warranty, or preclude any actions, with
respect to the identification of the availability of, or securing of, available
shares to borrow in order to effect short sales or similar transactions in the
future.
          (j) Brokers and Finders. No Person will have, as a result of the
transactions contemplated by this Agreement, any valid right, interest or claim
against or upon the Company or any Purchaser for any commission, fee or other
compensation pursuant to any agreement, arrangement or understanding entered
into by or on behalf of the Purchaser.
          (k) Independent Investment Decision. Such Purchaser has independently
evaluated the merits of its decision to purchase Securities pursuant to the
Transaction Documents, and such Purchaser confirms that it has not relied on the
advice of any other Purchaser’s business and/or legal counsel in making such
decision. Such Purchaser understands that nothing in this Agreement or any other
materials presented by or on behalf of the Company to the Purchaser in
connection with the purchase of the Securities constitutes legal, tax or
investment advice. Such Purchaser has consulted such legal, tax and investment
advisors as it, in its sole discretion, has deemed necessary or appropriate in
connection with its purchase of the Securities. Such Purchaser understands that
the Placement Agents have acted solely as the agents of the Company in this
placement of the Shares and Warrants and such Purchaser has not relied on the
business or legal advice of the Placement Agents or any of their agents, counsel
or Affiliates in making its investment decision hereunder, and confirms that
none of such Persons has made any representations or warranties to such
Purchaser in connection with the transactions contemplated by the Transaction
Documents.
          (l) Reliance on Exemptions. Such Purchaser understands that the
Securities being offered and sold to it in reliance on specific exemptions from
the registration requirements of United

-20-



--------------------------------------------------------------------------------



 



States federal and state securities laws and that the Company is relying in part
upon the truth and accuracy of, and such Purchaser’s compliance with, the
representations, warranties, agreements, acknowledgements and understandings of
such Purchaser set forth herein in order to determine the availability of such
exemptions and the eligibility of such Purchaser to acquire the Securities.
          (m) No Governmental Review. Such Purchaser understands that no United
States federal or state agency or any other government or governmental agency
has passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.
          (n) [Intentionally Omitted].
          (o) Beneficial Ownership. The purchase by such Purchaser of the Shares
and Warrants issuable to it at the Closing will not (either with or without
aggregating such Securities with the Warrant Shares for which such Purchaser’s
Warrants are exercisable) result in such Purchaser (individually or together
with any other Person with whom such Purchaser has identified, or will have
identified, itself as part of a “group” in a public filing made with the
Commission involving the Company’s securities) (when added to any other
securities of the Company that it or they then own or have the right to acquire)
acquiring, or obtaining the right to acquire, in excess of 19.999% of the
outstanding shares of Common Stock or the voting power of the Company on a post
transaction basis that assumes that such Closing shall have occurred. Such
Purchaser does not presently intend to, alone or together with others, make a
public filing with the Commission to disclose that it has (or that it together
with such other Persons have) acquired, or obtained the right to acquire, as a
result of such Closing (when added to any other securities of the Company that
it or they then own or have the right to acquire), in excess of 19.999% of the
outstanding shares of Common Stock or the voting power of the Company on a post
transaction basis that assumes that each Closing shall have occurred.
          (p) Residency. Such Purchaser’s residence (if an individual) or
offices in which its investment decision with respect to the Securities was made
(if an entity) are located at the address immediately below such Purchaser’s
name on its signature page hereto.
          (q) Anti-Money Laundering Laws. Such Purchaser represents and warrants
to, and covenants with, the Company that: (i) such Purchaser is in compliance
with Executive Order 13224 and the regulations administered by the U.S.
Department of the Treasury (“Treasury”) Office of Foreign Assets Control;
(ii) such Purchaser, its parents, subsidiaries, affiliated companies, officers,
directors and partners, and to such Purchaser’s knowledge, its shareholders,
owners, employees, and agents, are not on the List of Specially Designated
Nationals and Blocked Persons maintained by Treasury and have not been
designated by Treasury as a financial institution of primary money laundering
concern subject to special measures under Section 311 of the USA PATRIOT Act,
Pub. L. 107-56; (iii) to such Purchaser’s knowledge, the funds to be used to
acquire the Securities are not derived from activities that contravene
applicable anti-money laundering laws and regulations; (iv) such Purchaser is in
compliance with all other applicable anti-money laundering laws and regulations
and has implemented anti-money laundering procedures that comply with applicable
anti-money laundering laws and regulations, including, as applicable, the
requirements of the Bank Secrecy Act, as amended by the USA PATRIOT Act, Pub. L.
107-56; and (v) to the best of its knowledge (A) none of the funds to be
provided by such Purchaser are being tendered on behalf of a person or entity
who has not been identified to such Purchaser, and (B) upon the reasonable
request of the Company, such Purchaser agrees to re-certify in writing the
representations, warranties and covenants provided in this paragraph.

-21-



--------------------------------------------------------------------------------



 



The Company and each of the Purchasers acknowledge and agree that no party to
this Agreement has made or makes any representations or warranties with respect
to the transactions contemplated hereby other than those specifically set forth
in this Article III and the Transaction Documents.
ARTICLE IV.
OTHER AGREEMENTS OF THE PARTIES
     4.1 Transfer Restrictions.
          (a) Compliance with Laws. Notwithstanding any other provision of this
Article IV, each Purchaser covenants that the Securities may be disposed of only
pursuant to an effective registration statement under, and in compliance with
the requirements of, the Securities Act, or pursuant to an available exemption
from, or in a transaction not subject to, the registration requirements of the
Securities Act, and in compliance with any applicable state and federal
securities laws. In connection with any transfer of the Securities other than
(i) pursuant to an effective registration statement, (ii) to the Company,
(iii) pursuant to Rule 144 (provided that the Purchaser provides the Company
with reasonable assurances (in the form of seller and, if applicable, broker
representation letters) that the securities may be sold pursuant to such rule)
or (iv) in connection with a bona fide pledge (not including the transfer or
foreclosure thereon) as contemplated in Section 4.1(b), the Company may require
the transferor thereof to provide to the Company an opinion of counsel selected
by the transferor and reasonably acceptable to the Company, the form and
substance of which opinion shall be reasonably satisfactory to the Company, to
the effect that such transfer does not require registration of such transferred
Securities under the Securities Act or applicable state securities laws. As a
condition of transfer, any such transferee shall agree in writing to be bound by
the terms of this Agreement and the Registration Rights Agreement and shall have
the rights and obligations of a Purchaser under this Agreement and the
Registration Rights Agreement with respect to such transferred Securities.
          (b) Legends. Certificates evidencing the Securities shall bear any
legend as required by the “blue sky” laws of any state and a restrictive legend
in substantially the following form, until such time as they are not required
under Section 4.1(c):
THE OFFER AND SALE OF THESE SECURITIES AND THE SECURITIES ISSUABLE UPON EXERCISE
OF THESE SECURITIES HAVE NOT BEEN REGISTERED] [THE OFFER AND SALE OF THESE
SECURITIES HAVE NOT BEEN REGISTERED] UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR ANY APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED, ASSIGNED OR OTHERWISE
DISPOSED OF IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE
SECURITIES UNDER THE SECURITIES ACT OR (B) AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT
AND IN EACH CASE IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS OR BLUE SKY
LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE
COMPANY AND ITS TRANSFER AGENT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES
MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR
FINANCING ARRANGEMENT SECURED BY THE SECURITIES; PROVIDED THAT IN CONNECTION
WITH ANY FORECLOSURE OR TRANSFER OF THE SECURITIES, THE

-22-



--------------------------------------------------------------------------------



 



TRANSFEROR SHALL COMPLY WITH THE PROVISIONS [HEREIN], IN THE SECURITIES PURCHASE
AGREEMENT AND THE REGISTRATION RIGHTS AGREEMENT, AND UPON FORECLOSURE OR
TRANSFER OF THE SECURITIES, SUCH FORECLOSING PERSON OR TRANSFEREE SHALL COMPLY
WITH ALL PROVISIONS CONTAINED [HEREIN], IN THE SECURITIES PURCHASE AGREEMENT AND
THE REGISTRATION RIGHTS AGREEMENT.
          The Company acknowledges and agrees that a Purchaser may from time to
time pledge, and/or grant a security interest in, some or all of the legended
Securities in connection with applicable securities laws, pursuant to a bona
fide margin agreement in compliance with a bona fide margin loan. Such a pledge
would not be subject to approval or consent of the Company and no legal opinion
of legal counsel to the pledgee, secured party or pledgor shall be required in
connection with the pledge, but such legal opinion shall be required in
connection with a subsequent transfer or foreclosure following default by the
Purchaser transferee of the pledge. No notice shall be required of such pledge,
but Purchaser shall promptly notify the Company of any such subsequent transfer
or foreclosure. Each Purchaser acknowledges that the Company shall not be
responsible for any pledges relating to, or the grant of any security interest
in, any of the Securities or for any agreement, understanding or arrangement
between any Purchaser and its pledgee or secured party. At the appropriate
Purchaser’s expense, the Company will execute and deliver such reasonable
documentation as such Purchaser may reasonably request in connection with a
pledge or transfer of the Securities, including the preparation and filing of
any required prospectus supplement under Rule 424(b)(3) of the Securities Act or
other applicable provision of the Securities Act to appropriately amend the list
of selling stockholders thereunder. Each Purchaser acknowledges and agrees that,
except as otherwise provided in Section 4.1(c), any Securities subject to a
pledge or security interest as contemplated by this Section 4.1(b) shall
continue to bear the legend set forth in this Section 4.1(b) and be subject to
the restrictions on transfer set forth in Section 4.1(a).
          (c) Removal of Legends. The legend set forth in Section 4.1(b) above
shall be removed and the Company shall issue a certificate without such legend
or any other legend to the holder of the applicable Securities upon which it is
stamped or issue to such holder by electronic delivery at the applicable balance
account at the Depository Trust Company (“DTC”), if (i) such Securities are
registered for resale under the Securities Act, (ii) such Securities are sold or
transferred pursuant to Rule 144 (if the transferor is not an Affiliate of the
Company), or (iii) such Securities are eligible for sale under Rule 144, without
the requirement for the Company to be in compliance with the current public
information required under Rule 144 as to such Securities and without volume or
manner-of-sale restrictions. Following the earlier of (i) the Effective Date and
(ii) Rule 144 becoming available for the resale of Securities, without the
requirement for the Company to be in compliance with the current public
information required under Rule 144 as to such Securities and without volume or
manner-of-sale restrictions, the Company shall issue to the Transfer Agent the
Irrevocable Transfer Agent Instructions. Any fees (with respect to the Transfer
Agent, Company Counsel or otherwise) associated with the issuance of such
opinion or the removal of such legend shall be borne by the Company. Following
the Effective Date, or at such earlier time as a legend is no longer required
for certain Securities, the Company will promptly, following the delivery by a
Purchaser to the Company (with written notice to the Company) of (i) a legended
certificate representing Shares or Warrant Shares (endorsed or with stock powers
attached, signatures guaranteed, and otherwise in the form necessary to affect
the reissuance and/or transfer) and an opinion of counsel to the extent required
by Section 4.1(a) or (ii) an Exercise Notice (as defined in the Warrants) in the
manner stated in the Warrants to effect the exercise of such Warrant in
accordance with its terms, deliver or cause to be delivered to such Purchaser a
certificate representing such Securities that is free from all restrictive
legends. The Company may not make any notation on its records or give
instructions to the Transfer Agent that enlarge the restrictions on transfer set
forth in this Section 4.1(c). Certificates for Shares or Warrant Shares subject
to

-23-



--------------------------------------------------------------------------------



 



legend removal hereunder may be transmitted by the Transfer Agent to the
Purchasers by crediting the account of the Purchaser’s prime broker with DTC as
directed by such Purchaser.
          (d) Irrevocable Transfer Agent Instructions. The Company shall issue
irrevocable instructions to its transfer agent, and any subsequent transfer
agent, in the form of Exhibit E attached hereto (the “Irrevocable Transfer Agent
Instructions”) in accordance with Section 4.1(c). The Company represents and
warrants that no instruction other than the Irrevocable Transfer Agent
Instructions referred to in this Section 4.1(d) (or instructions that are
consistent therewith) will be given by the Company to the Transfer Agent in
connection with this Agreement (other than those instructions contemplated in
Section 2.2(a)(vi)), and that the Securities shall otherwise be freely
transferable on the books and records of the Company as and to the extent
provided in this Agreement and the other Transaction Documents and applicable
law. The Company acknowledges that a breach by it of its obligations under this
Section 4.1(d) will cause irreparable harm to a Purchaser. Accordingly, the
Company acknowledges that a remedy at law for a breach of its obligations under
this Section 4.1(d) will be inadequate and agrees, in the event of a breach by
the Company of the provisions of this Section 4.1(d), that a Purchaser shall be
entitled, in addition to all other available remedies, to an order and/or
injunction restraining any breach and requiring immediate issuance and transfer,
without the necessity of showing economic loss and without any bond or other
security being required.
          (e) [Intentionally Omitted]
          (f) Buy-In. If by the third (3rd) Trading Day after receipt of all
documents necessary for the removal of the legends set forth in Section 4.1(b)
(pursuant to Section 4.1(c)) (or the fourth (4th) Trading Day if any part of the
necessary documentation is delivered after 5:00 p.m. New York City time) (such
date, the “Deadline Date”), the Company has failed to issue to a Purchaser an
unlegended certificate, then, in addition to all other remedies available to
such Purchaser, if on or after the Trading Day immediately following the
Deadline Date, such Purchaser purchases (in an open market transaction or
otherwise) shares of Common Stock to deliver in satisfaction of a sale by the
holder of shares of Common Stock that such Purchaser anticipated receiving from
the Company without any restrictive legend (a “Buy-In”), then the Company shall,
within three (3) Trading Days after the Company receives such Purchaser’s
written request and in such Purchaser’s sole discretion, either (i) pay cash to
the Purchaser in an amount equal to such Purchaser’s total purchase price
(including brokerage commissions, if any, that are reasonably documented in
Purchaser’s written request) for the shares of Common Stock so purchased (the
“Buy-In Price”), at which point the Company’s obligation to deliver such
certificate (and to issue such shares of Common Stock) shall terminate, or
(ii) promptly honor its obligation to deliver to such Purchaser a certificate
representing such shares of Common Stock and pay cash to the Purchaser in an
amount equal to the excess (if any) of the Buy-In Price over the product of
(a) such number of shares of Common Stock purchased in the Buy-In, times (b) the
Closing Bid Price of a share of Common Stock on the Deadline Date.
     4.2 Reservation of Common Stock. The Company shall take all action
necessary to at all times have authorized, and reserved for the purpose of
issuance from and after the Closing Date, the number of shares of Common Stock
issuable upon exercise of the Warrants issued at the Closing (without taking
into account any limitations on exercise of the Warrants set forth in the
Warrants).
     4.3 Furnishing of Information. In order to enable the Purchasers to sell
the Securities under Rule 144, for a period of twelve (12) months from the
Closing, the Company shall use its commercially reasonable efforts to timely
file (or obtain extensions in respect thereof and file within the applicable
grace period) all reports required to be filed by the Company after the date
hereof pursuant to the Exchange Act. During such twelve (12) month period, if
the Company is not required to file reports pursuant to the Exchange Act, it
will prepare and furnish to the Purchasers and make publicly available in
accordance with Rule 144(c) such information as is required for the Purchasers
to sell the Securities under Rule 144.

-24-



--------------------------------------------------------------------------------



 



     4.4 Integration. The Company shall not, and shall use its commercially
reasonable efforts to ensure that no Affiliate of the Company shall, sell, offer
for sale or solicit offers to buy or otherwise negotiate in respect of any
security (as defined in Section 2 of the Securities Act) that will be integrated
with the offer or sale of the Securities for purposes of the rules and
regulations of any Trading Market such that it would require stockholder
approval prior to the closing of such other transaction unless stockholder
approval is obtained before the closing of such subsequent transaction.
     4.5 Securities Laws Disclosure; Publicity. By 9:00 A.M., New York City
time, on the Trading Day immediately following the date hereof, the Company
shall issue a press release (the “Press Release”) reasonably acceptable to JMP
Securities LLC disclosing all material terms of the transactions contemplated
hereby. On or before 9:00 A.M., New York City time, on the second (2nd) Trading
Day immediately following the date hereof, the Company will file a Current
Report on Form 8-K with the Commission describing the terms of the Transaction
Documents (and including as exhibits to such Current Report on Form 8-K the
material Transaction Documents (including, without limitation, this Agreement,
the form of Warrant and the Registration Rights Agreement)). Notwithstanding the
foregoing, the Company shall not publicly disclose the name of any Purchaser or
an Affiliate of any Purchaser, or include the name of any Purchaser or an
Affiliate of any Purchaser in any press release or filing with the Commission
(other than the Registration Statement) or any regulatory agency or Trading
Market, without the prior written consent of such Purchaser, except (i) as
required by federal securities law in connection with (A) any registration
statement contemplated by the Registration Rights Agreement and (B) the filing
of final Transaction Documents (including signature pages thereto) with the
Commission and (ii) to the extent such disclosure is required by law, request of
the Staff of the Commission or Trading Market regulations, in which case the
Company shall provide the Purchasers with prior notice of such disclosure
permitted under this subclause (ii). From and after the issuance of the Press
Release, no Purchaser shall be in possession of any material, non-public
information regarding the Company or its Subsidiaries received from the Company,
any Subsidiary or any of their respective officers, directors, employees or
agents, that is not disclosed in the Press Release unless a Purchaser shall have
executed a written agreement regarding the confidentiality and use of such
information. Except as contemplated by the penultimate sentence of
Section 3.2(i), each Purchaser, severally and not jointly with the other
Purchasers, covenants that until such time as the transactions contemplated by
this Agreement are required to be publicly disclosed by the Company as described
in this Section 4.5, such Purchaser will maintain the confidentiality of all
disclosures made to it in connection with this transaction (including the
existence and terms of this transaction).
     4.6 Stockholder Rights Plan. No claim will be made or enforced by the
Company or, with the consent of the Company, any other Person, that any
Purchaser is an “Acquiring Person” under any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or similar anti-takeover plan or arrangement in effect or hereafter adopted by
the Company, or that any Purchaser could be deemed to trigger the provisions of
any such plan or arrangement, in either case solely by virtue of receiving
Securities under the Transaction Documents or under any other written agreement
between the Company and the Purchasers; provided, however, that no such
Purchaser, directly or indirectly, on its own behalf or as a member of a “group”
(as that term is defined in Section 13(d)(3) under the Exchange Act)
beneficially owns any equity in the Company prior to its purchase of the
Securities hereunder or while it holds or beneficially owns any Securities
purchased hereunder.
     4.7 Non-Public Information. Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents,
including this Agreement, or as expressly required by any applicable securities
law, the Company covenants and agrees that neither it, nor any other Person
acting on its behalf, will provide any Purchaser or its agents or counsel with
any information regarding the Company or its Subsidiaries that constitutes
material, non-public information regarding the Company or its Subsidiaries
without the express written consent of such Purchaser, unless prior thereto such
Purchaser shall have executed a written agreement regarding the confidentiality
and use of such information.

-25-



--------------------------------------------------------------------------------



 



The Company understands and confirms that each Purchaser shall be relying on the
foregoing covenant in effecting transactions in securities of the Company. To
the extent that the Company delivers any material, non-public information to a
Purchaser without such Purchaser’s consent, the Company hereby covenants and
agrees that such Purchaser shall not have any duty of confidentiality with
respect to such material, non-public information.
     4.8 Use of Proceeds. The Company shall use the net proceeds from the sale
of the Shares and Warrants hereunder for working capital and general corporate
purposes.
     4.9 Form D; Blue Sky. The Company agrees to timely file a Form D with
respect to the Securities as required under Regulation D. The Company, on or
before the Closing Date, shall take such reasonable action as the Company shall
determine is necessary in order to obtain an exemption for or to qualify the
Securities for sale to the Purchasers under applicable securities or “Blue Sky”
laws of the states of the United States (or to obtain an exemption from such
qualification).
     4.10 Subsequent Equity Sales. From the date hereof until the later of
(i) ninety (90) days following the Closing Date and (ii) thirty (30) days after
the Effective Date (such later date, the “Trigger Date”), neither the Company
nor any Subsidiary shall directly or indirectly, offer, sell, grant any option
to purchase, or otherwise dispose of (or announce any offer, sale, grant or any
option to purchase or other disposition of) any of the Company’s or any
Subsidiary’s equity or equity equivalent securities, including without
limitation any debt, preferred stock or other instrument or security that is, at
any time during its life and under any circumstances, convertible into or
exchangeable or exercisable for Common Stock or Common Stock Equivalents (any
such offer, sale, grant, disposition or announcement being referred to as a
“Subsequent Placement”); provided, however, the thirty (30) day period set forth
in this Section 4.10 shall be extended for the number of Trading Days during
such period in which (i) trading in the Common Stock is suspended by any Trading
Market, or (ii) following the Effective Date, the Registration Statement is not
effective or the prospectus included in the Registration Statement may not be
used by the Purchasers for the resale of the Shares and Warrant Shares.
Notwithstanding anything to the contrary contained herein, the foregoing
restriction and the requirements of Section 4.11 shall not apply to
(a) securities required to be issued pursuant to contractual obligations of the
Company in effect as of the date of this Agreement that are set forth on
Schedule 4.10, (b) equity securities issued or issuable pursuant to employee
benefit or purchase plans in effect as of the date of this Agreement or pursuant
to bona fide employee benefit or purchase plans established during the period
described in the first sentence of this Section 4.10 or (c) equity securities
issued as an “equity kicker” in connection with any direct or indirect
non-convertible debt financings, by the Company to a bank or venture fund whose
principal business is to lend money by way of non-convertible debt financing
(but not to a hedge fund or private equity fund) that is approved by the Board
of Directors; provided that the value of the “equity kicker” portion of any such
non-convertible debt financing, including warrants, options or other rights to
purchase capital stock and other interests convertible into capital stock of the
Company, shall not exceed such amounts which are customary in similar
transactions and in no event (i) shall such value exceed ten percent (10%) of
the value of the non-convertible indebtedness being borrowed, or (ii) the number
of shares of Common Stock or securities convertible into or exchangeable for
Common Stock issuable pursuant to this clause (c) exceed, in the aggregate, two
percent (2.0%) of the shares of Common Stock outstanding as of the date of this
Agreement.
     4.11 Additional Issuances of Securities.
          (a) For purposes of this Section 4.11, the following definitions shall
apply.
          (i) “Convertible Securities” means any stock or securities (other than
Options) convertible into or exercisable or exchangeable for shares of Common
Stock.

-26-



--------------------------------------------------------------------------------



 



          (ii) “Options” means any rights, warrants or options to subscribe for
or purchase Common Stock or Convertible Securities.
          (b) Subject to the last sentence of this Section 4.11, from the
Trigger Date until the first anniversary date of the earlier of (a) the
Effective Date whereby all Registrable Securities (as defined in the
Registration Rights Agreement) may be freely resold pursuant to a resale
registration statement, and (b) the date when all Registrable Securities (as
defined in the Registration Rights Agreement) can be sold under Rule 144 without
any restriction or limitation and without the requirement to be in compliance
with Rule 144(c)(1), the Company will not, directly or indirectly, effect any
Subsequent Placement unless the Company shall have first complied with this
Section 4.11(b).
          (i) The Company shall deliver to each Purchaser an irrevocable written
notice (the “Offer Notice”) of any proposed or intended issuance or sale or
exchange (the “Offer”) of the securities being offered (the “Offered
Securities”) in a Subsequent Placement, which Offer Notice shall (w) identify
and describe the Offered Securities, (x) describe the price and other terms upon
which they are to be issued, sold or exchanged, and the number or amount of the
Offered Securities to be issued, sold or exchanged, (y) identify the persons or
entities (if known) to which or with which the Offered Securities are to be
offered, issued, sold or exchanged and (z) offer to issue and sell to or
exchange with such Purchasers fifty percent (50%) of the Offered Securities,
allocated among such Purchasers (a) based on such Purchaser’s pro rata portion
of the aggregate principal amount of Securities purchased hereunder (the “Basic
Amount”), and (b) with respect to each Purchaser that elects to purchase its
Basic Amount, any additional portion of the Offered Securities attributable to
the Basic Amounts of other Purchasers as such Purchaser shall indicate it will
purchase or acquire should the other Purchasers subscribe for less than their
Basic Amounts (the “Undersubscription Amount”), which process shall be repeated
until the Purchasers shall have an opportunity to subscribe for any remaining
Undersubscription Amount.
          (ii) To accept an Offer, in whole or in part, such Purchaser must
deliver a written notice to the Company prior to the end of the fifth (5th)
Business Day after such Purchaser’s receipt of the Offer Notice (the “Offer
Period”), setting forth the portion of such Purchaser’s Basic Amount that such
Purchaser elects to purchase and, if such Purchaser shall elect to purchase all
of its Basic Amount, the Undersubscription Amount, if any, that such Purchaser
elects to purchase (in either case, the “Notice of Acceptance”). If the Basic
Amounts subscribed for by all Purchasers are less than the total of all of the
Basic Amounts, then each Purchaser who has set forth an Undersubscription Amount
in its Notice of Acceptance shall be entitled to purchase, in addition to the
Basic Amounts subscribed for, the Undersubscription Amount it has subscribed
for; provided, however, that if the Undersubscription Amounts subscribed for
exceed the difference between the total of all the Basic Amounts and the Basic
Amounts subscribed for (the “Available Undersubscription Amount”), each
Purchaser who has subscribed for any Undersubscription Amount shall be entitled
to purchase only that portion of the Available Undersubscription Amount as the
Basic Amount of such Purchaser bears to the total Basic Amounts of all
Purchasers that have subscribed for Undersubscription Amounts, subject to
rounding by the Company to the extent its deems reasonably necessary.
Notwithstanding anything to the contrary contained herein, if the Company
desires to modify or amend the terms and conditions of the Offer prior to the
expiration of the Offer Period, the Company may deliver to the Purchasers a new
Offer Notice and the Offer Period shall expire on the fifth (5th) Business Day
after such Purchaser’s receipt of such new Offer Notice.
          (iii) The Company shall have five (5) Business Days from the
expiration of the Offer Period above to offer, issue, sell or exchange all or
any part of such Offered Securities as to which a Notice of Acceptance has not
been given by the Purchasers (the “Refused Securities”)

-27-



--------------------------------------------------------------------------------



 



pursuant to a definitive agreement (the “Subsequent Placement Agreement”) but
only to the offerees described in the Offer Notice (if so described therein) and
only upon terms and conditions (including, without limitation, unit prices and
interest rates) that are not more favorable to the acquiring person or persons
or less favorable to the Company than those set forth in the Offer Notice and
(ii) to publicly announce (a) the execution of such Subsequent Placement
Agreement, and (b) either (x) the consummation of the transactions contemplated
by such Subsequent Placement Agreement or (y) the termination of such Subsequent
Placement Agreement, which shall be filed with the Commission on a Current
Report on Form 8-K with such Subsequent Placement Agreement and any documents
contemplated therein filed as exhibits thereto.
          (iv) In the event the Company shall propose to sell less than all the
Refused Securities (any such sale to be in the manner and on the terms specified
in Section 4.11(b)(3) above), then each Purchaser may, at its sole option and in
its sole discretion, reduce the number or amount of the Offered Securities
specified in its Notice of Acceptance to an amount that shall be not less than
the number or amount of the Offered Securities that such Purchaser elected to
purchase pursuant to Section 4.11(b)(2) above multiplied by a fraction, (i) the
numerator of which shall be the number or amount of Offered Securities the
Company actually proposes to issue, sell or exchange (including Offered
Securities to be issued or sold to Purchasers pursuant to Section 4.11(b)(3)
above prior to such reduction) and (ii) the denominator of which shall be the
original amount of the Offered Securities. In the event that any Purchaser so
elects to reduce the number or amount of Offered Securities specified in its
Notice of Acceptance, the Company may not issue, sell or exchange more than the
reduced number or amount of the Offered Securities unless and until such
securities have again been offered to the Purchasers in accordance with Section
4.11(b)(3) above.
          (v) Upon the closing of the issuance, sale or exchange of all or less
than all of the Refused Securities, the Purchasers shall acquire from the
Company, and the Company shall issue to the Purchasers, the number or amount of
Offered Securities specified in the Notices of Acceptance, as reduced pursuant
to Section 4.11(b)(3) above if the Purchasers have so elected, upon the terms
and conditions specified in the Offer. The purchase by the Purchasers of any
Offered Securities is subject in all cases to the preparation, execution and
delivery by the Company and the Purchasers of a purchase agreement relating to
such Offered Securities reasonably satisfactory in form and substance to the
Purchasers and their respective counsel.
          (vi) Any Offered Securities not acquired by the Purchasers or other
persons in accordance with Section 4.11(b)(3) above may not be issued, sold or
exchanged until they are again offered to the Purchasers under the procedures
specified in this Agreement.
          (vii) The Company and the Purchasers agree that if any Purchaser
elects to participate in the Offer, (x) neither the Subsequent Placement
Agreement with respect to such Offer nor any other transaction documents related
thereto (collectively, the “Subsequent Placement Documents”) shall include any
term or provisions whereby any Purchaser shall be required to agree to any
restrictions in trading as to any securities of the Company owned by such
Purchaser prior to such Subsequent Placement, and (y) any registration rights
set forth in such Subsequent Placement Documents shall be similar in all
material respects to the registration rights contained in the Registration
Rights Agreement.
          (viii) Notwithstanding anything to the contrary in this Section 4.11
and unless otherwise agreed to by the Purchasers, the Company shall either
confirm in writing to the Purchasers that the transaction with respect to the
Subsequent Placement has been abandoned or shall publicly disclose its intention
to issue the Offered Securities, in either case in such a manner such that the
Purchasers will not be in possession of material non-public information, by the
tenth

-28-



--------------------------------------------------------------------------------



 



(10th) Business Day following delivery of the Offer Notice. If by the tenth
(10th) Business Day following delivery of the Offer Notice no public disclosure
regarding a transaction with respect to the Offered Securities has been made,
and no notice regarding the abandonment of such transaction has been received by
the Purchasers, such transaction shall be deemed to have been abandoned and the
Purchasers shall not be deemed to be in possession of any material, non-public
information with respect to the Company. Should the Company decide to pursue
such transaction with respect to the Offered Securities, the Company shall
provide each Purchaser with another Offer Notice and each Purchaser will again
have the right of participation set forth in this Section 4.11(b). The Company
shall not be permitted to deliver more than one such Offer Notice to the
Purchasers in any 60 day period.
     Notwithstanding anything to the contrary herein, the provisions of this
Section 4.11 shall not apply to (a) shares of Common Stock sold pursuant to that
Common Stock Purchase Agreement, dated as of July 6, 2010, by and between the
Company and Small Cap Biotech Value, Ltd. or (b) any other transaction if
compliance with this Section 4.11 would (i) violate any applicable securities
law or regulations or (ii) require the Company, as a condition to completing
such transaction, to obtain the approval of its stockholders pursuant to the
rules of any applicable Trading Market; provided that, in determining whether
any such violation would occur or stockholder consent requirement be triggered,
counsel to one or more of the Purchasers shall be entitled to consult with legal
counsel to the Company and representatives of the Commission and/or Trading
Market, as appropriate.
     4.12 If the Company is unable to obtain, on or prior to Closing, executed
Lock-Up Agreements which include the bracketed language referred to in footnote
1 to the Form of Lock-Up Agreement attached as Exhibit I, from the Persons set
forth on Exhibit J, the Company shall use reasonable best efforts to cause the
parties to such Lock-Up Agreements to re-execute such agreement with the
inclusion of such language.
ARTICLE V.
CONDITIONS PRECEDENT TO CLOSING
     5.1 Conditions Precedent to the Obligations of the Purchasers to Purchase
Securities. The obligation of each Purchaser to acquire Shares and Warrants at
the Closing is subject to the fulfillment to such Purchaser’s satisfaction, on
or prior to the Closing Date, of each of the following conditions, any of which
may be waived by such Purchaser (as to itself only):
          (a) Representations and Warranties. The representations and warranties
of the Company contained herein shall be true and correct in all material
respects (except for those representations and warranties which are qualified as
to materiality or Material Adverse Effect, in which case such representations
and warranties shall be true and correct in all respects) as of the date when
made and as of the Closing Date, as though made on and as of such date, except
for such representations and warranties that speak as of a specific date.
          (b) Performance. The Company shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by it at or prior to the Closing.
          (c) No Injunction. No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental

-29-



--------------------------------------------------------------------------------



 



authority of competent jurisdiction that prohibits the consummation of any of
the transactions contemplated by the Transaction Documents.
          (d) Consents. The Company shall have obtained in a timely fashion any
and all consents, permits, approvals, registrations and waivers necessary for
consummation of the purchase and sale of the Securities (including all Required
Approvals), all of which shall be and remain so long as necessary in full force
and effect.
          (e) Adverse Changes. Since the date hereof, no event or series of
events shall have occurred that has had or would reasonably be expected to have
a Material Adverse Effect.
          (f) Listing. The Nasdaq Global Market shall have approved the listing
of additional shares application for the Shares and Warrant Shares.
          (g) No Suspensions of Trading in Common Stock. The Common Stock shall
not have been suspended, as of the Closing Date, by the Commission or the
Principal Trading Market from trading on the Principal Trading Market nor shall
suspension by the Commission or the Principal Trading Market have been
threatened, as of the Closing Date, either (A) in writing by the Commission or
the Principal Trading Market or (B) by falling below the minimum listing
maintenance requirements of the Principal Trading Market.
          (h) Company Deliverables. The Company shall have delivered the Company
Deliverables in accordance with Section 2.2(a).
          (i) Compliance Certificate. The Company shall have delivered to each
Purchaser a certificate, dated as of the Closing Date and signed by its Chief
Executive Officer or its Chief Financial Officer, dated as of the Closing Date,
certifying to the fulfillment of the conditions specified in Sections 5.1(a) and
(b) in the form attached hereto as Exhibit G.
          (j) Termination. This Agreement shall not have been terminated as to
such Purchaser in accordance with Section 6.18.
     5.2 Conditions Precedent to the Obligations of the Company to sell
Securities. The Company’s obligation to sell and issue the Shares and Warrants
at the Closing to the Purchasers is subject to the fulfillment to the
satisfaction of the Company on or prior to the Closing Date of the following
conditions, any of which may be waived by the Company:
          (a) Representations and Warranties. The representations and warranties
made by the Purchasers contained herein shall be true and correct in all
material respects (except for those representations and warranties which are
qualified as to materiality or Material Adverse Effect, in which case such
representations and warranties shall be true and correct in all respects) as of
the date when made, and as of the Closing Date as though made on and as of such
date, except for representations and warranties that speak as of a specific
date.
          (b) Performance. Such Purchaser shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by such Purchaser at or prior to the Closing Date.
          (c) No Injunction. No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental

-30-



--------------------------------------------------------------------------------



 



authority of competent jurisdiction that prohibits the consummation of any of
the transactions contemplated by the Transaction Documents.
          (d) Purchasers Deliverables. Such Purchaser shall have delivered its
Purchaser Deliverables in accordance with Section 2.2(b).
          (e) Termination. This Agreement shall not have been terminated as to
such Purchaser in accordance with Section 6.18 herein.
ARTICLE VI.
MISCELLANEOUS
     6.1 Fees and Expenses. The Company shall reimburse Hudson Bay Master Fund
Ltd. (a Purchaser) or its designee(s) up to $20,000 in the aggregate for the
reasonable costs and expenses incurred in connection with the transactions
contemplated by the Transaction Documents (including all reasonable legal fees
and disbursements in connection therewith, documentation and implementation of
the transactions contemplated by the Transaction Documents and due diligence in
connection therewith) which amount may be withheld by such Purchaser from its
aggregate Purchase Price at the Closing. The Company shall be responsible for
the payment of any placement agent’s fees, financial advisory fees, or broker’s
commissions (other than for Persons engaged by any Purchaser) relating to or
arising out of the transactions contemplated hereby, including, without
limitation, any fees or commissions payable to JMP Securities LLC and ROTH
Capital Partners, LLC. The Company shall hold each Purchaser harmless against,
any liability, loss or expense (including, without limitation, reasonable
attorney’s fees and out-of-pocket expenses) arising in connection with any claim
relating to any such payment contemplated by the immediately preceding sentence.
Except as otherwise set forth in the Transaction Documents, each party to this
Agreement shall pay the fees and expenses of their respective advisers, counsel,
accountants and other experts, if any, and all other expenses incurred by such
party in connection with the negotiation, preparation, execution, delivery and
performance of this Agreement. The Company shall pay all Transfer Agent fees,
stamp taxes and other taxes and duties levied in connection with the sale and
issuance of the Securities to the Purchasers; provided, that pursuant to
Section 6 of the Warrants, the Company shall not be required to pay any tax that
may be payable in respect of any transfer involved in the registration of
Warrant Shares or the Warrants in a name other than that of the Purchaser or an
Affiliate thereof.
     6.2 Entire Agreement. The Transaction Documents, together with the exhibits
and schedules thereto, contain the entire understanding of the parties with
respect to the subject matter hereof and supersede all prior agreements,
understandings, discussions and representations, oral or written, with respect
to such matters, which the parties acknowledge have been merged into such
documents, exhibits and schedules. At or after the Closing, and without further
consideration, the Company and the Purchasers will execute and deliver to the
other such further documents as may be reasonably requested in order to give
practical effect to the intention of the parties under the Transaction
Documents.
     6.3 Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via facsimile (provided the sender
receives a machine-generated confirmation of successful transmission) at the
facsimile number specified in this Section 6.3 prior to 5:00 P.M., New York City
time, on a Trading Day, (b) the next Trading Day after the date of transmission,
if such notice or communication is delivered via facsimile at the facsimile
number specified in this Section 6.3 on a day that is not a Trading Day or later
than 5:00 P.M., New York City time, on any Trading Day, (c) the Trading Day
following the date of mailing, if sent by U.S. nationally recognized overnight
courier service with next day delivery specified, and (d) upon actual receipt by
the

-31-



--------------------------------------------------------------------------------



 



party to whom such notice is required to be given. The address for such notices
and communications shall be as follows:

     
If to the Company:
  Oncothyreon Inc.
 
  2601 Fourth Avenue, Suite 500
 
  Seattle, WA 98121
 
  Facsimile No.: 206-801-2101
 
  Attention: Chief Executive Officer
 
   
With a copy to:
  Wilson Sonsini Goodrich & Rosati, P.C.
 
  701 Fifth Avenue, Suite 5100
 
  Seattle, Washington 98104
 
  Facsimile No.: 206-883-2500
 
  Attention: Effie Toshav & Michael Nordtvedt
 
   
If to a Purchaser:
  To the address set forth under such Purchaser’s name on the signature page
hereof;

or such other address as may be designated in writing hereafter, in the same
manner, by such Person.
     6.4 Amendments; Waivers; No Additional Consideration. No provision of this
Agreement may be waived, modified, supplemented or amended except in a written
instrument signed, in the case of an amendment, by the Company and the
Purchasers of at least two-thirds of the Shares purchased as of the Closing Date
or, in the case of a waiver, by the party against whom enforcement of any such
waiver is sought. No waiver of any default with respect to any provision,
condition or requirement of this Agreement shall be deemed to be a continuing
waiver in the future or a waiver of any subsequent default or a waiver of any
other provision, condition or requirement hereof, nor shall any delay or
omission of either party to exercise any right hereunder in any manner impair
the exercise of any such right. No consideration shall be offered or paid to any
Purchaser to amend or consent to a waiver or modification of any provision of
any Transaction Document unless the same consideration is also offered to all
Purchasers who then hold Securities.
     6.5 Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party. This Agreement
shall be construed as if drafted jointly by the parties, and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement or any of the Transaction
Documents.
     6.6 Successors and Assigns. The provisions of this Agreement shall inure to
the benefit of and be binding upon the parties and their successors and
permitted assigns. Except in the case of a Fundamental Transaction as
contemplated in the Warrants, this Agreement, or any rights or obligations
hereunder, may not be assigned by the Company without the prior written consent
of each Purchaser. Any Purchaser may assign its rights hereunder in whole or in
part to any Person to whom such Purchaser assigns or transfers any Securities in
compliance with the Transaction Documents and applicable law, provided such
transferee shall agree in writing to be bound, with respect to the transferred
Securities, by the terms and conditions of the Transaction Documents that apply
to the “Purchasers.”
     6.7 No Third-Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any

-32-



--------------------------------------------------------------------------------



 



provision hereof be enforced by, any other Person, except the Placement Agents
are intended third party beneficiaries of Section 3.1 hereof.
     6.8 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof. Each party
agrees that all Proceedings concerning the interpretations, enforcement and
defense of the transactions contemplated by this Agreement and any other
Transaction Document (whether brought against a party hereto or its respective
Affiliates, employees or agents) shall be commenced exclusively in the New York
Courts. Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the New York Courts for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any Proceeding, any claim that it is not personally subject to the
jurisdiction of any such Washington Court, or that such Proceeding has been
commenced in an improper or inconvenient forum. Each party hereto hereby
irrevocably waives personal service of process and consents to process being
served in any such Proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
     6.9 Survival. Subject to applicable statute of limitations, the
representations, warranties, agreements and covenants contained herein shall
survive the Closing and the delivery of the Securities.
     6.10 Execution. This Agreement may be executed in two or more counterparts,
all of which when taken together shall be considered one and the same agreement
and shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission, or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile signature page were an original thereof.
     6.11 Severability. If any provision of this Agreement is held to be invalid
or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.
     6.12 Rescission and Withdrawal Right. Notwithstanding anything to the
contrary contained in (and without limiting any similar provisions of) the
Transaction Documents, whenever any Purchaser exercises a right, election,
demand or option under a Transaction Document and the Company does not timely
perform its related obligations within the periods therein provided, then such
Purchaser may rescind or withdraw, in its sole discretion, from time to time
upon written notice to the Company, any relevant notice, demand or election in
whole or in part without prejudice to its future actions and rights, unless such
rescission or withdrawal would materially prejudice the Company.
     6.13 Replacement of Securities. If any certificate or instrument evidencing
any Securities is mutilated, lost, stolen or destroyed, the Company shall issue
or cause to be issued in exchange and

-33-



--------------------------------------------------------------------------------



 



substitution for and upon cancellation thereof, or in lieu of and substitution
therefor, a new certificate or instrument, but only upon receipt of evidence
reasonably satisfactory to the Company and the Transfer Agent of such loss,
theft or destruction and the execution by the holder thereof of a customary lost
certificate affidavit of that fact and an agreement to indemnify and hold
harmless the Company and the Transfer Agent for any losses in connection
therewith or, if required by the Transfer Agent, a bond in such form and amount
as is required by the Transfer Agent. The applicants for a new certificate or
instrument under such circumstances shall also pay any reasonable third-party
costs associated with the issuance of such replacement Securities. If a
replacement certificate or instrument evidencing any Securities is requested due
to a mutilation thereof, the Company may require delivery of such mutilated
certificate or instrument as a condition precedent to any issuance of a
replacement.
     6.14 Remedies. In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of the
Purchasers and the Company will be entitled to specific performance under the
Transaction Documents. The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations described in the foregoing sentence and hereby agree to waive in any
action for specific performance of any such obligation (other than in connection
with any action for a temporary restraining order) the defense that a remedy at
law would be adequate.
     6.15 Payment Set Aside. To the extent that the Company makes a payment or
payments to any Purchaser pursuant to any Transaction Document or a Purchaser
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.
     6.16 Adjustments in Share Numbers and Prices. In the event of any stock
split, subdivision, dividend or distribution to all stockholders of the Company
payable in shares of Common Stock (or other securities or rights convertible
into, or entitling the holder thereof to receive directly or indirectly shares
of Common Stock), combination or other similar recapitalization or event
occurring after the date hereof and prior to the Closing, each reference in any
Transaction Document to a number of shares or a price per share shall be deemed
to be amended to appropriately account for such event.
     6.17 Independent Nature of Purchasers’ Obligations and Rights. The
obligations of each Purchaser under any Transaction Document are several and not
joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under any Transaction Document. The decision of each Purchaser to
purchase Securities pursuant to the Transaction Documents has been made by such
Purchaser independently of any other Purchaser and independently of any
information, materials, statements or opinions as to the business, affairs,
operations, assets, properties, liabilities, results of operations, condition
(financial or otherwise) or prospects of the Company or any Subsidiary which may
have been made or given by any other Purchaser or by any agent or employee of
any other Purchaser, and no Purchaser and any of its agents or employees shall
have any liability to any other Purchaser (or any other Person) relating to or
arising from any such information, materials, statement or opinions. Nothing
contained herein or in any Transaction Document, and no action taken by any
Purchaser pursuant thereto, shall be deemed to constitute the Purchasers as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Purchasers are in any way acting in concert or as
a group with respect to such obligations or the transactions contemplated by the
Transaction Documents. Each Purchaser acknowledges that no other Purchaser has
acted as agent for such

-34-



--------------------------------------------------------------------------------



 



Purchaser in connection with making its investment hereunder and that no
Purchaser will be acting as agent of such Purchaser in connection with
monitoring its investment in the Securities or enforcing its rights under the
Transaction Documents. Each Purchaser shall be entitled to independently protect
and enforce its rights, including without limitation the rights arising out of
this Agreement or out of the other Transaction Documents, and it shall not be
necessary for any other Purchaser to be joined as an additional party in any
proceeding for such purpose. Each Purchaser has been represented by its own
separate legal counsel in its review and negotiation of the Transaction
Documents. For reasons of administrative convenience only, Purchasers and their
respective counsels have chosen to communicate with the Company through Goodwin
Procter LLP, counsel to JMP Securities LLC. Each Purchaser acknowledges that
Goodwin Procter LLP has rendered legal advice to JMP Securities LLC and not to
such Purchaser in connection with the transactions contemplated hereby, and that
each such Purchaser has relied for such matters on the advice of its own
respective counsel. Each Purchaser also acknowledges that Wilson Sonsini
Goodrich & Rosati, P.C. has rendered legal advice to the Company and not such
Purchaser. The Company has elected to provide all Purchasers with the same terms
and Transaction Documents for the convenience of the Company and not because it
was required or requested to do so by any Purchaser.
     6.18 Termination. This Agreement may be terminated and the sale and
purchase of the Shares and the Warrants abandoned at any time prior to the
Closing by either the Company or any Purchaser (with respect to itself only)
upon written notice to the other, if the Closing has not been consummated on or
prior to 5:00 P.M., New York City time, on the Outside Date; provided, however,
that the right to terminate this Agreement under this Section 6.18 shall not be
available to any Person whose failure to comply with its obligations under this
Agreement has been the cause of or resulted in the failure of the Closing to
occur on or before such time. Nothing in this Section 6.18 shall be deemed to
release any party from any liability for any breach by such party of the terms
and provisions of this Agreement or the other Transaction Documents or to impair
the right of any party to compel specific performance by any other party of its
obligations under this Agreement or the other Transaction Documents. In the
event of a termination pursuant to this Section 6.18, the Company shall promptly
notify all non-terminating Purchasers. Upon a termination in accordance with
this Section 6.18, the Company and the terminating Purchaser(s) shall not have
any further obligation or liability (including arising from such termination) to
the other, and no Purchaser will have any liability to any other Purchaser under
the Transaction Documents as a result therefrom.
     6.19 Indemnification.
          (a) In consideration of each Purchaser’s execution and delivery of the
Transaction Documents and acquiring the Securities thereunder and in addition to
all of the Company’s other obligations under the Transaction Documents, the
Company shall indemnify and hold harmless each Purchaser and all of its
stockholders, partners, members, officers, directors, employees and direct or
indirect investors and any of the foregoing Persons’ agents or other
representatives (including, without limitation, those retained in connection
with the transactions contemplated by this Agreement) (collectively, the
“Indemnitees”) from and against any and all losses, costs, fees, liabilities,
damages and expenses, and including reasonable attorneys’ fees and disbursements
(the “Indemnified Liabilities”), incurred by any Indemnitee as a result of, or
arising out of, or relating to (a) any misrepresentation or breach of any
representation or warranty made by the Company in the Transaction Documents or
any certificate, instrument or document contemplated hereby or thereby, (b) any
breach of any covenant, agreement or obligation of the Company contained in the
Transaction Documents or any certificate, instrument or document contemplated
hereby or thereby or (c) any cause of action, suit or claim brought or made
against such Indemnitee by a third party (including for these purposes a
derivative action brought on behalf of the Company, so long as any stockholder
bringing such suit is not an Affiliate of the Purchaser seeking indemnification)
and arising out of or resulting from (i) the execution, delivery, performance or
enforcement of the Transaction Documents or any other certificate, instrument or
document contemplated hereby or thereby, (ii) any transaction financed or to be
financed in whole or in part, directly or indirectly, with the

-35-



--------------------------------------------------------------------------------



 



proceeds of the issuance of the Securities, or (iii) the status of such
Purchaser or holder of the Securities as an investor in the Company (other than
to the extent such action is based upon a breach of such Indemnitee’s
representations, warranties or covenants under this Agreement or any agreements
or understandings such Indemnitee may have with any such stockholder or any
violations by the Indemnitee of state or federal securities laws or any conduct
by such Indemnitee which constitutes fraud, gross negligence, willful misconduct
or malfeasance). To the extent that the foregoing undertaking by the Company may
be unenforceable for any reason, the Company shall make the maximum contribution
to the payment and satisfaction of each of the Indemnified Liabilities which is
permissible under applicable law.
          (b) Promptly after receipt by an Indemnitee of notice of any demand,
claim or circumstances which could reasonably be expected to give rise to a
claim or the commencement of any action, proceeding (including any governmental
action or proceeding) or investigation in respect of which indemnity may be
sought such Indemnitee shall deliver to the Company a written notice of the
commencement thereof, and the Company shall assume the defense thereof,
including the employment of counsel reasonably satisfactory to such Indemnitee,
and the Company shall assume the payment of all fees and expenses; provided,
however, that an Indemnitee shall have the right to retain its own counsel with
fees and expenses of not more than one counsel for all Indemnitees to be paid by
the indemnifying party, if, in the reasonable judgment of counsel to such
Indemnitee, representation of both the Company and the Indemnitee by the same
counsel would be inappropriate due to actual or potential differing interests
between them; provided, however, that the Company shall not be responsible for
the fees and expenses for more than one counsel for all Indemnitees. Legal
counsel referred to in the immediately preceding sentence shall be selected by
the Purchasers holding at least a majority of the Securities issued and issuable
hereunder. The Indemnitee shall cooperate fully with the Company in connection
with any negotiation or defense of any such action or Indemnified Liabilities by
the Company and shall furnish to the Company all information reasonably
available to the Indemnitee that relates to such action or Indemnified
Liabilities. The Company shall keep the Indemnitee reasonably apprised as to the
status of the defense or any settlement negotiations with respect thereto. The
Company shall not be liable for any settlement of any action, claim or
proceeding effected without its prior written consent, provided, however, that
the Company shall not unreasonably withhold or delay its consent. The Company
shall not, without the prior written consent of the Indemnitee, which consent
shall not be unreasonably withheld or delayed, consent to entry of any judgment
or enter into any settlement or other compromise which (i) does not include as
an unconditional term thereof the giving by the claimant or plaintiff to such
Indemnitee of a release from all liability in respect to such Indemnified
Liabilities or litigation, (ii) requires any admission of wrongdoing by such
Indemnitee, or (iii) obligates or requires an Indemnitee to take, or refrain
from taking, any action. Following indemnification as provided for hereunder,
the Company shall be subrogated to all rights of the Indemnitee with respect to
all third parties, firms or corporations relating to the matter for which
indemnification has been made. The failure to promptly deliver written notice to
the Company of any demand, claim or circumstances which could reasonably be
expected to give rise to a claim or the commencement of any action, proceeding
or investigation in respect of which indemnity may be sought shall not relieve
the Company of its obligations to the Indemnitee under this Section 6.19, except
to the extent that the Company is prejudiced in its ability to defend such
action.
          (c) The indemnification required by this Section 6.19 shall be made by
periodic payments of the amount thereof during the course of the investigation
or defense, as and when bills are received or Indemnified Liabilities are
incurred.
          (d) The indemnity agreements contained herein shall be in addition to
(x) any cause of action or similar right of the Indemnitee against the
indemnifying party or others, and (y) any liabilities the indemnifying party may
be subject to pursuant to the law.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

-36-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

            ONCOTHYREON INC.
      By:   /s/ Robert L. Kirkman, M.D.         Name:   Robert L. Kirkman, M.D. 
      Title:   President and Chief Executive Officer     

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



--------------------------------------------------------------------------------



 



     
NAME OF PURCHASER:
  Ayer Capital Partners Master Fund, L.P.
 
   

              By:   /s/ Jay Venkatesan              
 
  Name:   Jay Venkatesan    
 
  Title:   Managing Member    

     
Aggregate Purchase Price (Subscription Amount): $
  3,080,245.00 
 
   

     
Number of Shares to be Acquired:
  880,070 
 
   

     
Underlying Shares Subject to Warrant:
  660,052 
 
    (75  % of the number of Shares to be acquired)
 
   
Address for Notice:
   
 
   
230 California St., suite 600
     
San Francisco, CA 94111
     
 
     

     
Telephone No.:
  415-874-4800 
 
   

     
Facsimile No.:
  415-520-6826 
 
   

     
E-mail Address:
  tmg@ayercapital.com 
 
   

     
Attention:
  Tom Glaser 
 
   

Delivery Instructions:
(if different than above)

     
c/o
  Morgan Stanley Custody 
 
   

     
Street:
  901 South Bond Street 
 
   

     
City/State/Zip:
  Baltimore, MD 21231 
 
   

     
Attention:
  Alicia Alvez/Deborah Mullin 
 
   

     
Telephone No.:
  410-534-1582 
 
   





--------------------------------------------------------------------------------



 



     
NAME OF PURCHASER:
  Ayer Capital Partners Kestral Fund, LP
 
   

              By:   /s/ Jay Venkatesan              
 
  Name:   Jay Venkatesan    
 
  Title:   Managing Member    

     
Aggregate Purchase Price (Subscription Amount): $
  112,343.00 
 
   

     
Number of Shares to be Acquired:
  32,098 
 
   

     
Underlying Shares Subject to Warrant:
  24,073 
 
    (75  % of the number of Shares to be acquired)
 
   
Address for Notice:
   
 
   
230 California St., suite 600
     
San Francisco, CA 94111
     
 
     

     
Telephone No.:
  415-874-4800 
 
   

     
Facsimile No.:
  415-520-6826 
 
   

     
E-mail Address:
  tmg@ayercapital.com 
 
   

     
Attention:
  Tom Glaser 
 
   

Delivery Instructions:
(if different than above)

     
c/o
  Morgan Stanley Custody 
 
   

     
Street:
  901 South Bond Street 
 
   

     
City/State/Zip:
  Baltimore, MD 21231 
 
   

     
Attention:
  Alicia Alvez/Deborah Mullin 
 
   

     
Telephone No.:
  410-534-1582 
 
   

 



--------------------------------------------------------------------------------



 



     
NAME OF PURCHASER:
  Capital Ventures International
 
    By: Heights Capital Management, Inc., its authorized agent

              By:   /s/ Martin Kobinger              
 
  Name:   Martin Kobinger    
 
  Title:   Investment Manager    

     
Aggregate Purchase Price (Subscription Amount): $
  1,800,050.00 
 
   

     
Number of Shares to be Acquired:
  514,300 
 
   

     
Underlying Shares Subject to Warrant:
  385,725 
 
    (75  % of the number of Shares to be acquired)
 
   
Address for Notice:
   
 
   
c/o Heights Capital Management
     
101 California Street, Suite 3250
     
San Francisco, CA 94111
     

     
Telephone No.:
  415-403-6500 
 
   

     
Facsimile No.:
  415-403-6525 
 
   

     
E-mail Address:
  winer@sig.com and kobinger@sig.com 
 
   

     
Attention:
  Sam Winer 
 
   

Delivery Instructions:
(if different than above)

     
c/o
   
 
   

     
Street:
   
 
   

     
City/State/Zip:
   
 
   

     
Attention:
   
 
   

     
Telephone No.:
   
 
   

 



--------------------------------------------------------------------------------



 



     
NAME OF PURCHASER:
  Cowen Overseas Investment LP
 
   

              By:   /s/ Jeffrey C. Smith              
 
  Name:   Jeffrey C. Smith    
 
  Title:   Authorized Signatory    

     
Aggregate Purchase Price (Subscription Amount): $
  999,999.00
 
   

     
Number of Shares to be Acquired:
  285,714
 
   

     
Underlying Shares Subject to Warrant:
  214,285
 
    (75  % of the number of Shares to be acquired)
 
   
Address for Notice:
   
 
   
Ramius — c/o Andrew Cohen
     
599 Lexington Ave
     
New York, NY 10022
     
 
   

     
Telephone No.:
  212-201-4860
 
   

     
Facsimile No.:
  212-845-7995
 
   

     
E-mail Address:
  acohen@ramius.com
 
   

     
Attention:
  Andrew Cohen
 
   

Delivery Instructions:
(if different than above)

     
c/o
  BNP Paribas Prime Brokerage
 
   

     
Street:
  787 Seventh Avenue, 8th Floor
 
   

     
City/State/Zip:
  New York, NY 10019
 
   

     
Attention:
  Tom Fitzgerald
 
   

     
Telephone No.:
  212-471-6931
 
   

 



--------------------------------------------------------------------------------



 



     
NAME OF PURCHASER:
  Cranshire Capital LP
 
   

              By:   /s/ Keith A. Goodman              
 
  Name:   Keith A. Goodman    
 
  Title:   COO — Downsview Capital, Inc., The General Partner    

     
Aggregate Purchase Price (Subscription Amount): $
  1,439,994.50 
 
   

     
Number of Shares to be Acquired:
  411,427 
 
   

     
Underlying Shares Subject to Warrant:
  308,570 
 
    (75  % of the number of Shares to be acquired)
 
   
Address for Notice:
   
 
   
Cranshire Capital, L.P.
     
3100 Dundee Road, Ste. 703
     
Northbrook, IL 60062  
     

     
Telephone No.:
  847-562-9030 
 
   

     
Facsimile No.:
  847-562-9031 
 
   

     
E-mail Address:
  kgoodman@cranshirecapital.com and
 
    mkopin@cranshirecapital.com  

     
Attention:
  Keith Goodman / Mitchell Kopin
 
   

Delivery Instructions:
(if different than above)

     
c/o
   
 
   

     
Street:
   
 
   

     
City/State/Zip:
   
 
   

     
Attention:
   
 
   

     
Telephone No.:
   
 
   





--------------------------------------------------------------------------------



 



     
NAME OF PURCHASER:
  DAFNA LifeSciente Ltd
 
   

              By:   /s/ Fariba Ghodsian              
 
  Name:   Fariba Ghodsian    
 
  Title:   Managing Member    

     
Aggregate Purchase Price (Subscription Amount): $
  124,999.00 
 
   

     
Number of Shares to be Acquired:
  35,714 
 
   

     
Underlying Shares Subject to Warrant:
  26,785 
 
    (75  % of the number of Shares to be acquired)
 
   
Address for Notice:
   
 
   
10990 Wilshire Boulevard, Suite 1400
     
Los Angeles, CA 90024
     
 
     

     
Telephone No.:
  310-954-3200 
 
   

     
Facsimile No.:
  310-445-6594 
 
   

     
E-mail Address:
  fghodsian@dafnacapital.com
 
   

     
Attention:
  Fariba Ghodsian
 
   

Delivery Instructions:
(if different than above)

     
c/o
   
 
   

     
Street:
   
 
   

     
City/State/Zip:
   
 
   

     
Attention:
   
 
   

     
Telephone No.:
   
 
   

 



--------------------------------------------------------------------------------



 



     
NAME OF PURCHASER:
  DAFNA LifeScience Market Neutral Ltd
 
   

              By:   /s/ Fariba Ghodsian              
 
  Name:   Fariba Ghodsian    
 
  Title:   Managing Member    

     
Aggregate Purchase Price (Subscription Amount): $
  95,000.50 
 
   

     
Number of Shares to be Acquired:
  27,143 
 
   

     
Underlying Shares Subject to Warrant:
  20,357 
 
    (75  % of the number of Shares to be acquired)
 
   
Address for Notice:
   
 
   
10990 Wilshire Boulevard, Suite 1400
     
Los Angeles, CA 90024
     
 
     

     
Telephone No.:
  310-954-3200 
 
   

     
Facsimile No.:
  310-445-6594 
 
   

     
E-mail Address:
  fghodsian@dafnacapital.com
 
   

     
Attention:
  Fariba Ghodsian
 
   

Delivery Instructions:
(if different than above)

     
c/o
   
 
   

     
Street:
   
 
   

     
City/State/Zip:
   
 
   

     
Attention:
   
 
   

     
Telephone No.:
   
 
   

 



--------------------------------------------------------------------------------



 



     
NAME OF PURCHASER:
  DAFNA LifeScience Select Ltd
 
   

              By:   /s/ Fariba Ghodsian              
 
  Name:   Fariba Ghodsian    
 
  Title:   Managing Member    

     
Aggregate Purchase Price (Subscription Amount): $
  280,000.00
 
   

     
Number of Shares to be Acquired:
  80,000
 
   

     
Underlying Shares Subject to Warrant:
  60,000
 
    (75  % of the number of Shares to be acquired)
 
   
Address for Notice:
   
 
   
10990 Wilshire Boulevard, Suite 1400
     
Los Angeles, CA 90024
     
 
     

     
Telephone No.:
  310-954-3200
 
   

     
Facsimile No.:
  310-445-6594
 
   

     
E-mail Address:
  fghodsian@dafnacapital.com
 
   

     
Attention:
  Fariba Ghodsian
 
   

Delivery Instructions:
(if different than above)

     
c/o
   
 
   

     
Street:
   
 
   

     
City/State/Zip:
   
 
   

     
Attention:
   
 
   

     
Telephone No.:
   
 
   

 



--------------------------------------------------------------------------------



 



     
NAME OF PURCHASER:
  Empery Asset Master, LTD
 
    By: Empery Asset Management, LP, its authorized agent

              By:   /s/ Ryan M. Lane              
 
  Name:   Ryan M. Lane    
 
  Title:   Managing Member of the GP    

     
Aggregate Purchase Price (Subscription Amount): $
  499,999.50
 
   

     
Number of Shares to be Acquired:
  142,857
 
   

     
Underlying Shares Subject to Warrant:
  107,142
 
    (75  % of the number of Shares to be acquired)
 
   
Address for Notice:
   
 
   
120 Broadway, Suite 1019
     
New York, NY 10271
     
 
     

     
Telephone No.:
  212-608-3300
 
   

     
Facsimile No.:
  212-608-3307
 
   

     
E-mail Address:
  notices@emperyam.com
 
   

     
Attention:
  Ryan Lane
 
   

Delivery Instructions:
(if different than above)

     
c/o
   
 
   

     
Street:
   
 
   

     
City/State/Zip:
   
 
   

     
Attention:
   
 
   

     
Telephone No.:
   
 
   

 



--------------------------------------------------------------------------------



 



     
NAME OF PURCHASER:
  Epworth — Ayer Capital
 
   

              By:   /s/ Jay Venkatsan              
 
  Name:   Jay Venkatsan    
 
  Title:   Managing Member of Investment Advisor    

     
Aggregate Purchase Price (Subscription Amount):
  $307,412.00 
 
   

     
Number of Shares to be Acquired:
  87,832 
 
   

     
Underlying Shares Subject to Warrant:
  65,874 
 
    (75  % of the number of Shares to be acquired)
 
   
Address for Notice:
   
 
   
230 California St., suite 600
     
San Francisco, CA 94111
     
 
     

     
Telephone No.:
  415-874-4800 
 
   

     
Facsimile No.:
  415-520-6826 
 
   

     
E-mail Address:
  tmg@ayercapital.com  

     
Attention:
  Tom Glaser
 
   

Delivery Instructions:
(if different than above)

     
c/o
  Morgan Stanley Custody
 
   

     
Street:
  901 South Bond Street
 
   

     
City/State/Zip:
  Baltimore, MD 21231
 
   

     
Attention:
  Alicia Alvez/Deborah Mullin
 
   

     
Telephone No.:
  410-534-1582
 
   

 



--------------------------------------------------------------------------------



 



     
NAME OF PURCHASER:
  Freestone Advantage Partners, LP
 
   

              By:   /s/ Keith Goodman              
 
  Name:   Keith Goodman    
 
  Title:   Manager    

     
Aggregate Purchase Price (Subscription Amount): $
  60,004.00 
 
   

     
Number of Shares to be Acquired:
  17,144 
 
   

     
Underlying Shares Subject to Warrant:
  12,858 
 
    (75  % of the number of Shares to be acquired)
 
   
Address for Notice:
   
 
   
3100 Dundee #703
     
Northbrook, IL 60062
     
 
     

     
Telephone No.:
  847-562-9030 
 
   

     
Facsimile No.:
  847-562-9031 
 
   

     
E-mail Address:
  kgoodman@cranshirecapital.com and
 
    mkopin@cranshirecapital.com  

     
Attention:
  Keith Goodman and Mitchell Kopin
 
   

Delivery Instructions:
(if different than above)

     
c/o
   
 
   

     
Street:
   
 
   

     
City/State/Zip:
   
 
   

     
Attention:
   
 
   

     
Telephone No.:
   
 
   





--------------------------------------------------------------------------------



 



     
NAME OF PURCHASER:
  Hartz Capital Investments, LLC
 
    By: Empery Asset Management, LP, its authorized agent

              By:   /s/ Ryan M. Lane              
 
  Name:   Ryan M. Lane    
 
  Title:   Managing Member of the GP    

     
Aggregate Purchase Price (Subscription Amount): $
  499,999.50 
 
   

     
Number of Shares to be Acquired:
  142,857 
 
   

     
Underlying Shares Subject to Warrant:
  107,142 
 
    (75  % of the number of Shares to be acquired) Address for Notice:
 
    120 Broadway, Suite 1019   New York, NY 10271  
 
     

     
Telephone No.:
  212-608-3300
 
   

     
Facsimile No.:
  212-608-3307
 
   

     
E-mail Address:
  notices@emperyam.com
 
   

     
Attention:
  Ryan Lane
 
   

Delivery Instructions:
(if different than above)

     
c/o
   
 
   

     
Street:
   
 
   

     
City/State/Zip:
   
 
   

     
Attention:
   
 
   

     
Telephone No.:
   
 
   





--------------------------------------------------------------------------------



 



     
NAME OF PURCHASER:
  Hudson Bay Master Fund
 
   

              By:   /s/ Yoav Roth              
 
  Name:   Yoav Roth    
 
  Title:   Authorized signatory    

     
Aggregate Purchase Price (Subscription Amount): $
  2,000,001.50 
 
   

     
Number of Shares to be Acquired:
  571,429 
 
   

     
Underlying Shares Subject to Warrant:
  428,571 
 
    (75  % of the number of Shares to be acquired)
 
    Address for Notice:
 
   
Hudson Bay Capital
     
120 Broadway 40th Floor
     
New York, NY 10271
     

     
Telephone No.:
  212-571-1244
 
   

     
Facsimile No.:
  212-571-1279
 
   

     
E-mail Address:
  investments@hudsonbaycapital.com
 
   

     
Attention:
  Yoav Roth
 
   

Delivery Instructions:
(if different than above)

     
c/o
   
 
   

     
Street:
   
 
   

     
City/State/Zip:
   
 
   

     
Attention:
   
 
   

     
Telephone No.:
   
 
   





--------------------------------------------------------------------------------



 



     
NAME OF PURCHASER:
  Iroquois Master Fund Ltd
 
   

              By:   /s/ Joshua Silverman              
 
  Name:   Joshua Silverman    
 
  Title:   Authorized signatory    

     
Aggregate Purchase Price (Subscription Amount):$
  1,499,998.50 
 
   

     
Number of Shares to be Acquired:
  428,571 
 
   

     
Underlying Shares Subject to Warrant:
  321,428 
 
    (75  % of the number of Shares to be acquired)
 
    Address for Notice:
 
    641 Lexington Ave, 26th Floor   New York, NY 10022      

     
Telephone No.:
  212-974-3070
 
   

     
Facsimile No.:
  212-207-3452
 
   

     
E-mail Address:
  jsilverman@icfund.com
 
   

     
Attention:
  Josh Silverman
 
   

Delivery Instructions:
(if different than above)

     
c/o
   
 
   

     
Street:
   
 
   

     
City/State/Zip:
   
 
   

     
Attention:
   
 
   

     
Telephone No.:
   
 
   





--------------------------------------------------------------------------------



 



     
NAME OF PURCHASER:
  Kingsbrook Opportunities Master Fund LP
 
   

              By:   /s/ Scott M. Wallace              
 
  Name:   Scott M. Wallace    
 
  Title:   Managing Member    

     
Aggregate Purchase Price (Subscription Amount): $
  999,999.00 
 
   

     
Number of Shares to be Acquired:
  285,714 
 
   

     
Underlying Shares Subject to Warrant:
  214,285 
 
    (75  % of the number of Shares to be acquired)
 
   
Address for Notice:
   
 
   
c/o Kingsbrook Partners LP
     
590 Madison Avenue, 27th Floor
     
New York, NY 10022
     
 
   

     
Telephone No.:
  212-600-8240 
 
   

     
Facsimile No.:
  212-600-8290 
 
   

     
E-mail Address:
  investments@kingsbrookpartners.com and
 
    operations@kingsbrookpartners.com  

     
Attention:
  Ari J. Storch / Adam J. Chill
 
   

Delivery Instructions:
(if different than above)

     
c/o
   
 
   

     
Street:
   
 
   

     
City/State/Zip:
   
 
   

     
Attention:
   
 
   

     
Telephone No.:
   
 
   

 



--------------------------------------------------------------------------------



 



     
NAME OF PURCHASER:
  Straus Partners, L.P.
 
   

              By:   /s/ Ravinder Holder              
 
  Name:   Ravinder Holder    
 
  Title:   Partner    

     
Aggregate Purchase Price (Subscription Amount): $
  525,000.00 
 
   

     
Number of Shares to be Acquired:
  150,000 
 
   

     
Underlying Shares Subject to Warrant:
  112,500 
 
    (75  % of the number of Shares to be acquired)
 
   
Address for Notice:
   
 
   
767 Third Avenue
     
21st Floor
     
New York, NY 10017
     
 
   

     
Telephone No.:
  212-676-5640 
 
   

     
Facsimile No.:
  212-676-5649 
 
   

     
E-mail Address:
  amarks@strauspartners.com
 
   

     
Attention:
  Andrew Marks
 
   

Delivery Instructions:
(if different than above)

     
c/o
   
 
   

     
Street:
   
 
   

     
City/State/Zip:
   
 
   

     
Attention:
   
 
   

     
Telephone No.:
   
 
   

 



--------------------------------------------------------------------------------



 



     
NAME OF PURCHASER:
  Straus Healthcare Partners, L.P.
 
   

              By:   /s/ Ravinder Holder              
 
  Name:   Ravinder Holder    
 
  Title:   Partner    

     
Aggregate Purchase Price (Subscription Amount): $
  525,000.00 
 
   

     
Number of Shares to be Acquired:
  150,000 
 
   

     
Underlying Shares Subject to Warrant:
  112,500 
 
    (75  % of the number of Shares to be acquired)
 
   
Address for Notice:
   
 
   
767 Third Avenue
     
21st Floor
     
New York, NY 10017  
     

     
Telephone No.:
  212-676-5640 
 
   

     
Facsimile No.:
  212-676-5649 
 
   

     
E-mail Address:
  amarks@strauspartners.com
 
   

     
Attention:
  Andrew Marks
 
   

Delivery Instructions:
(if different than above)

     
c/o
   
 
   

     
Street:
   
 
   

     
City/State/Zip:
   
 
   

     
Attention:
   
 
   

     
Telephone No.:
   
 
   





--------------------------------------------------------------------------------



 



EXHIBITS:

     
A:
  Form of Warrant
 
   
B:
  Form of Registration Rights Agreement
 
   
C-1:
  Accredited Investor Questionnaire
 
   
C-2:
  Stock Certificate Questionnaire
 
   
D:
  Form of Opinion of Company Counsel
 
   
E:
  Form of Irrevocable Transfer Agent Instructions
 
   
F:
  Form of Secretary’s Certificate
 
   
G:
  Form of Officer’s Certificate
 
   
H:
  Wire Instructions
 
   
I:
  Form of Lock-Up Agreement
 
   
J:
  List of Directors and Executive Officers Executing Lock-Up Agreements

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF WARRANT
[See Exhibit 4.2]

 



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF REGISTRATION RIGHTS AGREEMENT
[See Exhibit 4.1]

 



--------------------------------------------------------------------------------



 



INSTRUCTION SHEET
(to be read in conjunction with the entire Securities Purchase Agreement and
Registration Rights Agreement)

A.   Complete the following items in the Securities Purchase Agreement and/or
Registration Rights Agreement:

  1.   Provide the information regarding the Purchaser requested on the
signature page. The Securities Purchase Agreement and the Registration Rights
Agreement must be executed by an individual authorized to bind the Purchaser.  
  2.   Exhibit C-1 — Accredited Investor Questionnaire:         Provide the
information requested by the Accredited Investor Questionnaire     3.  
Exhibit C-2 Stock Certificate Questionnaire:         Provide the information
requested by the Stock Certificate Questionnaire     4.   Annex B to the
Registration Rights Agreement — Selling Securityholder Notice and Questionnaire
        Provide the information requested by the Selling Securityholder Notice
and Questionnaire     5.   Return the signed Securities Purchase Agreement and
Registration Rights Agreement to:

Denny Chu
JMP Securities LLC
600 Montgomery Street
Suite 1100
San Francisco, California 94111
Tel: 415-835-8908
Fax: 415-835-8920
Email: dchu@jmpsecurities.com

B.   Instructions regarding the transfer of funds for the purchase of Shares and
Warrants are set forth on Exhibit H to the Securities Purchase Agreement.

 



--------------------------------------------------------------------------------



 



EXHIBIT C-1
ACCREDITED INVESTOR QUESTIONNAIRE
(ALL INFORMATION WILL BE TREATED CONFIDENTIALLY)
To: Oncothyreon Inc.
This Investor Questionnaire (“Questionnaire”) must be completed by each
potential investor in connection with the offer and sale of the shares of the
common stock, par value $0.0001 per share, and shares of common stock that may
be issued upon exercise of certain warrants (collectively, the “Securities”), of
Oncothyreon Inc., a Delaware corporation (the “Corporation”). The Securities are
being offered and sold by the Corporation without registration under the
Securities Act of 1933, as amended (the “Act”), and the securities laws of
certain states, in reliance on the exemptions contained in Section 4(2) of the
Act and on Regulation D promulgated thereunder and in reliance on similar
exemptions under applicable state laws. The Corporation must determine that a
potential investor meets certain suitability requirements before offering or
selling Securities to such investor. The purpose of this Questionnaire is to
assure the Corporation that each investor will meet the applicable suitability
requirements. The information supplied by you will be used in determining
whether you meet such criteria, and reliance upon the private offering
exemptions from registration is based in part on the information herein
supplied.
This Questionnaire does not constitute an offer to sell or a solicitation of an
offer to buy any security. Your answers will be kept strictly confidential.
However, by signing this Questionnaire, you will be authorizing the Corporation
to provide a completed copy of this Questionnaire to such parties as the
Corporation deems appropriate in order to ensure that the offer and sale of the
Securities will not result in a violation of the Act or the securities laws of
any state and that you otherwise satisfy the suitability standards applicable to
purchasers of the Securities. All potential investors must answer all applicable
questions and complete, date and sign this Questionnaire. Please print or type
your responses and attach additional sheets of paper if necessary to complete
your answers to any item.
PART A. BACKGROUND INFORMATION
Name of Beneficial Owner of the Securities:


         
Business Address:

 
  (Number and Street)        
(City)
  (State)   (Zip Code)

Telephone Number: (___)

If a corporation, partnership, limited liability company, trust or other entity:
Type of entity:


     
State of formation:

  Approximate Date of formation:


Were you formed for the purpose of investing in the securities being offered?
     Yes o          No o

 



--------------------------------------------------------------------------------



 



If an individual:

         
Residence Address:

 
  (Number and Street)        
(City)
  (State)   (Zip Code)

Telephone Number: (___)


         
Age:

  Citizenship:

  Where registered to vote:


Set forth in the space provided below the state(s), if any, in the United States
in which you maintained your residence during the past two years and the dates
during which you resided in each state:
Are you a director or executive officer of the Corporation?
     Yes  o               No o
Social Security or Taxpayer Identification No. 

PART B. ACCREDITED INVESTOR QUESTIONNAIRE
     In order for the Company to offer and sell the Securities in conformance
with state and federal securities laws, the following information must be
obtained regarding your investor status. Please initial each category applicable
to you as a Purchaser of Securities of the Company.

__ (1)   A bank as defined in Section 3(a)(2) of the Securities Act, or any
savings and loan association or other institution as defined in Section
3(a)(5)(A) of the Securities Act whether acting in its individual or fiduciary
capacity;     __ (2)    A broker or dealer registered pursuant to Section 15 of
the Securities Exchange Act of 1934, as amended;     __ (3)   An insurance
company as defined in Section 2(13) of the Securities Act;     __ (4)   An
investment company registered under the Investment Company Act of 1940, as
amended (the “Investment Company Act”), or a business development company as
defined in Section 2(a)(48) of the Investment Company Act;     __ (5)   A Small
Business Investment Company licensed by the U.S. Small Business Administration
under Section 301(c) or (d) of the Small Business Investment Act of 1958, as
amended;   __ (6)   A plan established and maintained by a state, its political
subdivisions, or any agency or instrumentality of a state or its political
subdivisions, for the benefit of its employees, if such plan has total assets in
excess of $5,000,000;     __ (7)   An employee benefit plan within the meaning
of the Employee Retirement Income Security Act of 1974, as amended, if the
investment decision is made by a plan

 



--------------------------------------------------------------------------------



 



      fiduciary, as defined in Section 3(21) of such act, which is either a
bank, savings and loan association, insurance company, or registered investment
adviser, or if the employee benefit plan has total assets in excess of
$5,000,000 or, if a self-directed plan, with investment decisions made solely by
persons that are accredited investors;     __ (8)   A private business
development company as defined in Section 202(a)(22) of the Investment Advisers
Act of 1940, as amended;     __ (9)   An organization described in
Section 501(c)(3) of the Internal Revenue Code, as amended, a corporation,
Massachusetts or similar business trust, or partnership, not formed for the
specific purpose of acquiring the Securities, with total assets in excess of
$5,000,000;     __ (10)   A trust, with total assets in excess of $5,000,000,
not formed for the specific purpose of acquiring the Securities, whose purchase
is directed by a sophisticated person who has such knowledge and experience in
financial and business matters that such person is capable of evaluating the
merits and risks of investing in the Company;     __ (11)   A natural person
whose individual net worth, or joint net worth with that person’s spouse (in
each case, excluding the value of such person’s primary residence), at the time
of his purchase exceeds $1,000,000;     __ (12)   A natural person who had an
individual income in excess of $200,000 in each of the two most recent years, or
joint income with that person’s spouse in excess of $300,000, in each of those
years, and has a reasonable expectation of reaching the same income level in the
current year;     __ (13)   An executive officer or director of the Company;    
__ (14)   An entity in which all of the equity owners qualify under any of the
above subparagraphs. If the undersigned belongs to this investor category only,
list the equity owners of the undersigned, and the investor category which each
such equity owner satisfies.

A. FOR EXECUTION BY AN INDIVIDUAL:

                ___________________________________ By       Date    Print
Name:                

B. FOR EXECUTION BY AN ENTITY:

         
Entity Name:
 
  ___________________________________ By       Date    Print Name:          
Title:      

 



--------------------------------------------------------------------------------



 



         

C. ADDITIONAL SIGNATURES (if required by partnership, corporation or trust
document):

           
Entity Name: 
      ___________________________________ By       Date    Print Name:          
Title:      

           
Entity Name: 
      ___________________________________ By       Date    Print Name:          
Title:      

 



--------------------------------------------------------------------------------



 



EXHIBIT C-2
STOCK CERTIFICATE QUESTIONNAIRE
     Pursuant to Section 2.2(b) of the Agreement, please provide us with the
following information:

          1.  
The exact name that the Securities are to be registered in (this is the name
that will appear on the stock certificate(s)). You may use a nominee name if
appropriate:
    2.  
The relationship between the Purchaser of the Securities and the Registered
Holder listed in response to Item 1 above:
    3.  
The mailing address, telephone and telecopy number of the Registered Holder
listed in response to Item 1 above:
    4.  
The Tax Identification Number (or, if an individual, the Social Security Number)
of the Registered Holder listed in response to Item 1 above:
   

 



--------------------------------------------------------------------------------



 



EXHIBIT D
FORM OF OPINION OF COMPANY COUNSEL
SUBJECT TO SUCH ASSUMPTIONS AND QUALIFICATIONS AS ARE CUSTOMARY FOR
OPINIONS OF THIS TYPE

1.   The Company is a corporation duly incorporated and validly existing as a
corporation under the laws of the State of Delaware and is in good standing
under such laws. The Company has requisite corporate power to own, lease and
operate its properties and assets, and to conduct its business as described in
the Disclosure Materials and to carry out and perform its obligations pursuant
to the Transaction Documents. The Company is qualified to do business as a
foreign corporation in the State of Washington.

2.   The authorized capital stock of the Company consists of ______________
shares of common stock, par value $0.0001 per share, ___________ shares of
preferred stock, par value $0.0001 per share, and ______________ shares of
Class UA preferred stock, no par value per share.

3.   The Shares delivered on the date hereof have been duly authorized and are
validly issued, fully paid and non-assessable. The Warrant Shares issuable upon
exercise of the Warrants based on the exercise price in effect on the date
hereof have been duly authorized and reserved for issuance and, when issued and
delivered upon exercise by a holder in accordance with the provisions of the
Warrants, will be duly authorized, validly issued, fully paid and
non-assessable.

4.   Each of the Transaction Documents has been duly authorized, executed and
delivered by the Company and constitutes a legal, valid and binding obligation
of the Company, enforceable against the Company in accordance with its terms.

5.   The execution and delivery by the Company of the Transaction Documents, the
performance by the Company of its obligations pursuant thereto, and the issuance
and sale of the Securities being delivered on the date hereof pursuant to the
Transaction Documents do not violate any provision of (i) the Certificate of
Incorporation or the bylaws of the Company; (ii) any U.S. federal or Washington
state law known to us to be customarily applicable to transactions of the nature
contemplated in the Transaction Documents; or (iii) the General Corporation Law
of the State of Delaware.

6.   The execution and delivery by the Company of the Transaction Documents, the
performance by the Company of its obligations pursuant thereto, and the issuance
and sale of the Securities being delivered on the date hereof pursuant to the
Transaction Documents do not breach or constitute a default under any Reviewed
Agreement or violate any Reviewed Judgment. [Exhibits to opinion to set forth
Reviewed Judgments and Reviewed Agreements]

7.   No consent, approval, authorization of, or designation, declaration or
filing with any governmental authority on the part of the Company is required
for the valid execution and delivery of the Transaction Documents or the
issuance and sale of the Securities, except (i) such as may have been obtained
or made under the Securities Act or the Exchange Act, (ii) those that have been
made under the rules of The NASDAQ Stock Market LLC, (iii) such consents,
approvals, authorizations, orders, registrations or qualifications as may be
required under applicable state securities or Blue Sky laws in connection with
the purchase and distribution of the Securities, and (iv) as may be expressly
contemplated by the Transaction Documents.

 



--------------------------------------------------------------------------------



 



8.   No registration of the Securities under the Securities Act is required for
the offer and sale of the Securities to the Purchasers in the manner
contemplated by the Agreement, it being understood that no opinion is expressed
as to any subsequent resale of the Securities.

9.   Except as disclosed in the SEC Reports or otherwise expressly waived in
writing, there are no contracts, agreements or understandings known to us
between the Company and any person granting such person the right to require the
Company to file a registration statement under the Securities Act with respect
to any securities of the Company owned or to be owned by such person or to
require the Company to include such securities in the securities registered
pursuant to the Registration Statement.

 



--------------------------------------------------------------------------------



 



EXHIBIT E
FORM OF IRREVOCABLE TRANSFER AGENT INSTRUCTIONS
As of _________, ____
Computershare Trust Company, N.A.
350 Indiana St., Suite 750
Golden, Colorado 80401
Attn: _________________
Ladies and Gentlemen:
     Reference is made to that certain Securities Purchase Agreement, dated as
of _____________, ___ (the “Agreement”), by and among Oncothyreon Inc., a
Delaware corporation (the “Company”), and the purchasers named on the signature
pages thereto (collectively, and including permitted transferees, the
“Holders”), pursuant to which the Company is issuing to the Holders shares (the
"Shares”) of Common Stock of the Company, par value $0.0001 per share (the
“Common Stock”), and warrants (the “Warrants”), which are exercisable into
shares of Common Stock.
     This letter shall serve as our irrevocable authorization and direction to
you (provided that you are the transfer agent of the Company at such time and
the conditions set forth in this letter are satisfied), subject to any stop
transfer instructions that we may issue to you from time to time, if any:
          (i) to issue, from the share reserve established for the Warrants
pursuant to the instruction letter of the Company dated September [     ], 2010,
certificates representing shares of Common Stock at any time after a
registration statement covering resales of the Shares and the Warrant Shares has
been declared effective by the Securities and Exchange Commission (the
“Commission”) under the Securities Act of 1933, as amended (the “Securities
Act”) or upon transfer or resale of the Shares; and
          (ii) to issue shares of Common Stock upon the exercise of the Warrants
(the “Warrant Shares”) to or upon the order of a Holder from time to time upon
delivery to you of a properly completed and duly executed Exercise Notice, in
the form attached hereto as Annex I, which has been acknowledged by the Company
as indicated by the signature of a duly authorized officer of the Company
thereon together with indication of receipt of the exercise price therefor.
     You acknowledge and agree that so long as you have received (a) written
confirmation from the Company with respect to clause (1) below or the Company’s
legal counsel with respect to clause (2) below that either (1) a registration
statement covering resales of the Shares and the Warrant Shares has been
declared and remains effective by the Commission under the Securities, or
(2) the Shares and the Warrant Shares have been sold in conformity with Rule 144
under the Securities Act (“Rule 144”) or are eligible for sale under Rule 144,
without the requirement for the Company to be in compliance with the current
public information required under Rule 144 as to such securities and without
volume or manner-of-sale restrictions and (b) if applicable, a copy of such
registration statement, then, unless otherwise required by law, promptly upon
your receipt of (i) original certificates representing the Shares (endorsed or
with stock powers attached, signatures guaranteed) or (ii) a notice of transfer
of Shares (along with the applicable Shares, endorsed or with stock powers
attached, signatures guaranteed) or the Exercise Notice, you shall issue the
certificates representing or issue to such Holder or transferee by electronic
delivery at the applicable balance account at the Depository Trust Company the
Shares and/or the Warrant Shares, as the case may be, registered in the names of
such Holders or transferees, as the case may be, and such certificates shall not
bear any legend restricting transfer of the Shares or the Warrant Shares thereby
and should not be subject to any stop-transfer restriction; provided, however,
that if such Shares and Warrant Shares are not registered for resale under the
Securities Act or able to be sold under Rule 144 without the requirement for the
Company to be in compliance with the current public information required under
Rule 144 as to such securities and without

 



--------------------------------------------------------------------------------



 



volume or manner-of-sale restrictions, then the certificates for such Shares
and/or Warrant Shares shall bear the following legend:
THE OFFER AND SALE OF THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY APPLICABLE
STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED, ASSIGNED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF (A) AN
EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OR
(B) AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN EACH CASE IN ACCORDANCE
WITH APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS AS EVIDENCED BY A LEGAL
OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY AND ITS TRANSFER
AGENT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES; PROVIDED THAT IN CONNECTION WITH ANY
FORECLOSURE OR TRANSFER OF THE SECURITIES, THE TRANSFERORS SHALL COMPLY WITH THE
PROVISIONS IN THE SECURITIES PURCHASE AGREEMENT AND THE REGISTRATION RIGHTS
AGREEMENT, AND UPON FORECLOSURE OR TRANSFER OF THE SECURITIES, SUCH FORECLOSING
PERSON OR TRANSFEREE SHALL COMPLY WITH ALL PROVISIONS CONTAINED IN THE
SECURITIES PURCHASE AGREEMENT AND THE REGISTRATION RIGHTS AGREEMENT.
     A form of written confirmation from the Company that a registration
statement covering resales of the Shares and the Warrant Shares has been
declared effective by the Commission under the Securities Act is attached hereto
as Annex II.
     Please execute this letter in the space indicated to acknowledge your
agreement to act in accordance with these instructions.

            Very truly yours,

ONCOTHYREON INC.
      By:           Name:           Title:        

          Acknowledged and Agreed:

COMPUTERSHARE TRUST COMPANY, N.A.
      By:           Name:           Title:          

Date: _________________, ______

 



--------------------------------------------------------------------------------



 



Annex I
FORM OF EXERCISE NOTICE
[To be executed by the Holder to purchase shares of Common Stock under the
Warrant]
Ladies and Gentlemen:
(1) The undersigned is the Holder of Warrant No. __________ (the “Warrant”)
issued by Oncothyreon Inc., a Delaware corporation (the “Company”). Capitalized
terms used herein and not otherwise defined herein have the respective meanings
set forth in the Warrant.
(2) The undersigned hereby exercises its right to purchase __________ Warrant
Shares pursuant to the Warrant.
(3) The Holder intends that payment of the Exercise Price shall be made as
(check one):
o     Cash Exercise
o     “Cashless Exercise” under Section 10 of the Warrant
(4) If the Holder has elected a Cash Exercise, the Holder shall pay the sum of
$___________ in immediately available funds to the Company in accordance with
the terms of the Warrant.
(5) Pursuant to this Exercise Notice, the Company shall deliver to the Holder
Warrant Shares determined in accordance with the terms of the Warrant.
(6) By its delivery of this Exercise Notice, the undersigned represents and
warrants to the Company that in giving effect to the exercise evidenced hereby
the Holder will not beneficially own in excess of the number of shares of Common
Stock (as determined in accordance with Section 13(d) of the Securities Exchange
Act of 1934) permitted to be owned under Section 11 of the Warrant to which this
notice relates.
Dated:                                                                    
                      

          Name of Holder:        

          By:           Name:           Title:        

(Signature must conform in all respects to name of Holder as specified on the
face of the Warrant)

 



--------------------------------------------------------------------------------



 



ACKNOWLEDGEMENT
     The Company hereby acknowledges this Exercise Notice and receipt of the
appropriate exercise price and hereby directs Computershare Trust Company, N.A.
to issue the above indicated number of shares of Common Stock in accordance with
the Irrevocable Transfer Agent Instructions dated __________, ____, from the
Company and acknowledged and agreed to by Computershare Trust Company, N.A.

            ONCOTHYREON INC.
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

Annex II
FORM OF NOTICE OF EFFECTIVENESS OF REGISTRATION STATEMENT
Computershare Trust Company, N.A.
350 Indiana St., Suite 750
Golden, Colorado 80401
Attn: _________________
     Re: Oncothyreon Inc.
Ladies and Gentlemen:
     Reference is hereby made to that certain Securities Purchase Agreement,
dated as of September __, 2010, entered into by and among Oncothyreon Inc., a
Delaware corporation (the “Company”), and the purchasers named therein
(collectively, the “Purchasers”) pursuant to which the Company issued to the
Purchasers shares of the Company’s common stock, $0.0001 par value per share
(the “Common Stock”), and warrants exercisable for shares of Common Stock (the
“Warrants”). Pursuant to that certain Registration Rights Agreement of even
date, the Company agreed to register the resale of the Common Stock, including
the shares of Common Stock issuable upon exercise of the Warrants (collectively,
the “Registrable Securities”), under the Securities Act of 1933, as amended (the
"Securities Act”). In connection with the Company’s obligations under the
Registration Rights Agreement, on __________, ____, the Company filed a
Registration Statement on Form S-1 (File No. 333-________) (the “Registration
Statement”) with the Securities and Exchange Commission (the "Commission”)
relating to the Registrable Securities which names each of the Purchasers as a
selling stockholder thereunder.
     In connection with the foregoing, we advise you that the Commission has
entered an order declaring the Registration Statement effective under the
Securities Act at ____ [a.m.][p.m.] on __________, ____, and we have no
knowledge, after telephonic inquiry of a member of the staff, that any stop
order suspending its effectiveness has been issued or that any proceedings for
that purpose are pending before, or threatened by, the Commission and the
Registrable Securities are available for resale under the Securities Act
pursuant to the Registration Statement.
     This letter shall serve as our standing notice to you that the Common Stock
may be freely transferred by the Purchasers pursuant to the Registration
Statement. You need not require further letters from us to effect any future
legend-free issuance or reissuance of shares of Common Stock to the Purchasers
or the transferees of the Purchasers, as the case may be, as contemplated by the
Company’s Irrevocable Transfer Agent Instructions dated __________, ____,
provided at the time of such reissuance, the Company has not otherwise notified
you that the Registration Statement is unavailable for the resale of the
Registrable Securities. This letter shall serve as our standing instructions
with regard to this matter.

            Very truly yours,

Oncothyreon Inc.
      By:                      

 



--------------------------------------------------------------------------------



 



         

EXHIBIT F
FORM OF SECRETARY’S CERTIFICATE
September [__], 2010
     The undersigned hereby certifies that he is the duly elected, qualified and
acting Secretary of Oncothyreon Inc., a Delaware corporation (the “Company”),
and that as such he is authorized to execute and deliver this certificate in the
name and on behalf of the Company and in connection with the Securities Purchase
Agreement, dated as of September [__], 2010, by and among the Company and the
investors party thereto (the “Securities Purchase Agreement”), and further
certifies in his official capacity, in the name and on behalf of the Company,
the items set forth below. Capitalized terms used but not otherwise defined
herein shall have the meaning set forth in the Securities Purchase Agreement.
     1. Attached hereto as Exhibit A are true, correct and complete copies of
the resolutions duly adopted by the Board of Directors of the Company at a
meeting held on [___________] and the resolutions duly adopted by the duly
authorized Committee of the Board of Directors of the Company at a meeting held
on [___________]. Such resolutions have not in any way been amended, modified,
revoked or rescinded, have been in full force and effect since their adoption to
and including the date hereof and are now in full force and effect.
     2. Attached hereto as Exhibit B is a true, correct and complete copy of the
Certificate of Incorporation of the Company, together with any and all
amendments thereto currently in effect, and no action has been taken to further
amend, modify or repeal such Certificate of Incorporation, the same being in
full force and effect in the attached form as of the date hereof.
     3. Attached hereto as Exhibit C is a true, correct and complete copy of the
Bylaws of the Company and any and all amendments thereto currently in effect,
and no action has been taken to further amend, modify or repeal such Bylaws, the
same being in full force and effect in the attached form as of the date hereof.
     4. Each person listed on Exhibit D has been duly elected or appointed to
the position(s) indicated opposite his name and is duly authorized to sign the
Securities Purchase Agreement and each of the Transaction Documents on behalf of
the Company, and the signature appearing opposite such person’s name on
Exhibit D is such person’s genuine signature.
[Signature Page Follows]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, I have signed my name as of the date first above
written.

                  By:           Name:   Shashi Karan        Title:   Secretary 
   

     I, Robert L. Kirkman, President and Chief Executive Officer, hereby certify
that Shashi Karan is the duly elected, qualified and acting Secretary of the
Company and that the signature set forth above is his true signature.

                  By:           Name:   Robert L. Kirkman        Title:  
President and Chief Executive Officer   

Signature Page to Secretary’s Certificate

 



--------------------------------------------------------------------------------



 



         

EXHIBIT A
Resolutions

 



--------------------------------------------------------------------------------



 



EXHIBIT B
Certificate of Incorporation

 



--------------------------------------------------------------------------------



 



EXHIBIT C
Bylaws

 



--------------------------------------------------------------------------------



 



EXHIBIT D
Officer Signatures

          Name   Position   Signature
 
       
Robert L. Kirkman
  President and Chief Executive Officer    
 
       
 
       
Julie M. Eastland
  Chief Financial Officer    
 
       

 



--------------------------------------------------------------------------------



 



EXHIBIT G
FORM OF OFFICER’S CERTIFICATE
September [__], 2010
     The undersigned, the President and Chief Executive Officer of Oncothyreon
Inc., a Delaware corporation (the “Company”), pursuant to Section 5.1(i) of the
Securities Purchase Agreement, dated as of September [__], 2010 by and among the
Company and the investors signatory thereto (the “Securities Purchase
Agreement”), hereby represents, warrants and certifies as follows (capitalized
terms used but not otherwise defined herein shall have the meaning set forth in
the Securities Purchase Agreement):

  1.   The representations and warranties of the Company contained in the
Securities Purchase Agreement are true and correct in all material respects
(except for those representations and warranties which are qualified as to
materiality, in which case, such representations and warranties shall be true
and correct in all respects) as of the date when made and as of the date hereof,
as though made on and as of such date, except for such representations and
warranties that speak as of a specific date.     2.   The Company has performed,
satisfied and complied in all material respects with all covenants, agreements
and conditions required by the Transaction Documents to be performed, satisfied
or complied with by it at or prior to the date hereof.

[Signature Page Follows]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, I have signed my name as of the date first above
written.

                  By:           Name:   Robert L. Kirkman        Title:  
President and Chief Executive Officer     

Signature Page to Officer’s Certificate

 



--------------------------------------------------------------------------------



 



EXHIBIT H
WIRE INSTRUCTIONS
JPMorgan Chase Bank
ABA #021000021
Account Name: Oncothyreon Inc. Subscription Escrow

 



--------------------------------------------------------------------------------



 



EXHIBIT I
FORM OF LOCK-UP AGREEMENT
_____________, _____

JMP Securities LLC
ROTH Capital Partners, LLC
c/o JMP Securities LLC
600 Montgomery Street
Suite 100
San Francisco, California 94111

Re:     Private Placement of Securities

Ladies and Gentlemen:
     The undersigned understands that JMP Securities LLC and ROTH Capital
Partners, LLC propose to act as the exclusive placement agents (the “Placement
Agents”), for Oncothyreon Inc., a Delaware corporation (the “Company”), in
connection with a proposed private placement (the “Offering”) of shares (the
“Shares”) of common stock, par value $0.0001 per share (the “Common Stock”) and
warrants to purchase Common Stock (the “Warrants” and together with the Shares,
the “Securities”), of the Company.
     In order to induce the Placement Agents to continue their efforts in
connection with the Offering, the undersigned hereby agrees that for a period
(the “Lock-Up Period”) from the date hereof until the later of (i) ninety
(90) days following the closing date of the Offering and (ii) thirty (30) days
following the date of effectiveness of the registration statement registering
the resale of the Shares and shares of Common Stock issuable upon exercise of
the Warrants filed by the Company with the Securities and Exchange Commission in
connection with such Offering, the undersigned will not, without the prior
written consent of JMP Securities LLC, directly or indirectly, (1) offer for
sale, sell, pledge or otherwise dispose of (or enter into any transaction or
device which is designed to, or could be expected to, result in the disposition
by any person at any time in the future of) any shares of Common Stock or
securities convertible into or exchangeable for Common Stock, or sell or grant
options, rights or warrants with respect to any shares of Common Stock or
securities convertible into or exchangeable for Common Stock (such securities,
“Convertible Securities”), (2) enter into any swap or other derivative
transaction that transfers to another, in whole or in part, any of the economic
benefits or risks of ownership of such shares of Common Stock, whether any such
transaction described in clause (1) or (2) above is to be settled by delivery of
common stock or other securities, in cash or otherwise; provided, however, that
the obligations under this letter agreement (the “Lock-Up Agreement”) shall not
apply to any Securities acquired in connection with the Offering.
     Notwithstanding the foregoing, the restrictions set forth in clause (1) and
(2) above shall not apply to (a) transfers (i) as a bona fide gift or gifts,
provided that the donee or donees thereof agree to be bound in writing by the
restrictions set forth herein, (ii) to any trust for the direct or indirect
benefit of the undersigned or the immediate family of the undersigned, provided
that the trustee of the trust agrees to be bound in writing by the restrictions
set forth herein, and provided further that any such transfer shall not involve
a disposition for value, (iii) with the prior written consent of the Placement
Agents, (iv) effected pursuant to any exchange of “underwater” options with the
Company, (v) to any beneficiary of the undersigned pursuant to a will or other
testamentary document or applicable laws of descent or (vi) to a spouse, former
spouse, child or other dependent pursuant to a domestic relations order or
pursuant to a settlement agreement in connection with a domestic relations
matter, [provided that, other than with respect to such a transfer done pursuant
to a court order, the assignee or transferee thereof agrees to be bound in
writing by the restrictions

 



--------------------------------------------------------------------------------



 



set forth herein,]1 (b) the acquisition or exercise of an option or warrant to
purchase shares of Common Stock (or any Convertible Securities), including the
sale of a portion of stock to be issued in connection with such exercise to
finance a “cashless” exercise, provided that any such shares issued upon
exercise of such option or warrant (or any Convertible Securities) shall
continue to be subject to the applicable provisions of this Lock-Up Agreement,
(c) the purchase or sale of the Company’s securities pursuant to a plan,
contract or instruction that satisfies all of the requirements of
Rule 10b5-1(c)(1)(i)(B) (a “10b5-1 Plan”) that was in effect prior to the date
hereof, (d) the entry into a 10b5-1 Plan, provided that no sales of the
Company’s securities may be effected until after the expiration of the Lock-Up
Period, or (e) the disposition of shares of Common Stock (or Convertible
Securities) to satisfy any tax withholding obligations upon the vesting of
shares of restricted Common Stock (or any Convertible Securities) held by the
undersigned. For purposes of this Lock-Up Agreement, “immediate family” shall
mean any relationship by blood, marriage or adoption, not more remote than first
cousin. None of the restrictions set forth in this Lock-Up Agreement shall apply
to Common Stock or Convertible Securities acquired in open market transactions.
In addition, if the undersigned is a partnership, limited liability company,
trust, corporation or similar entity, it may distribute the Common Stock or
Convertible Securities to its partners, members or stockholders; provided,
however, that in each such case, prior to any such transfer, each transferee
shall execute a duplicate form of this Lock-Up Agreement or execute an
agreement, reasonably satisfactory to JMP Securities LLC, pursuant to which each
transferee shall agree to receive and hold such Common Stock or Convertible
Securities subject to the provisions hereof, and there shall be no further
transfer except in accordance with the provisions hereof.
     The undersigned hereby agrees and consents to the entry of stop transfer
instructions with the Company’s transfer agent against the transfer of
securities of the Company held by the undersigned during the Lock-Up Period (as
may have been extended pursuant hereto), except in compliance with this Lock-Up
Agreement.
     This Lock-Up Agreement shall automatically terminate and the undersigned
shall be released from all obligations under this Lock-Up Agreement upon the
earliest of (i) the date that is thirty (30) days after the date hereof, if the
Offering is not consummated by such date, and (ii) the termination of the
Securities Purchase Agreement (the “Purchase Agreement”) prior to payment for
and delivery of the Securities to be sold thereunder.
     The undersigned hereby represents and warrants that the undersigned has
full power and authority to enter into this Lock-Up Agreement. This Lock-Up
Agreement is irrevocable. The undersigned agrees that Purchasers of the
Securities in the Offering shall be intended third-party beneficiaries of the
undersigned’s obligations under this Lock-Up Agreement.
     This Lock-Up Agreement shall be governed by and construed in accordance
with the laws of the State of New York, without regard to the conflict of laws
principles thereof.

            Very truly yours,
      Print Name:          Print Title:               Signature:                

 

1   The Company shall use reasonable best efforts to cause the parties to this
agreement to re-execute this agreement with the inclusion of the bracketed
language set forth above either on or prior to Closing or as soon as practicable
post-Closing.

 



--------------------------------------------------------------------------------



 



         

EXHIBIT J
LIST OF DIRECTORS AND EXECUTIVE OFFICERS
EXECUTING LOCK-UP AGREEMENTS
Richard Jackson
W. Vickery Stoughton
Daniel Spiegelman
Douglas Williams
Robert Kirkman
Julia Eastland
Gary Christianson
Shashi Karan
Diana Hausman
Scott Peterson

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.10

•   337,024 shares of the Company’s common stock are issuable upon the exercise
of warrants issued in December 2006   •   2,817,744 shares of the Company’s
common stock are issuable upon the exercise of warrants issued in May 2009 (the
number of shares issuable upon exercise is subject to adjustment upon the
occurrence of certain Dilutive Issuances (as defined in the warrants))   •  
684,150 shares of the Company’s common stock are issuable upon the exercise of
warrants issued in August 2009   •   1,876,766 shares of the Company’s common
stock are issuable upon the exercise of outstanding options issued pursuant to
the Company’s Amended and Restated Share Option Plan   •   226,696 shares of the
Company’s common stock are issuable upon vesting of outstanding restricted share
units issued pursuant to the Company’s Amended and Restated Restricted Share
Unit Plan   •   An indeterminable number of shares of the Company’s common stock
are issuable to participants in the Company’s 2010 Employee Stock Purchase Plan,
subject to an aggregate cap of 900,000 shares

 